 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of January 15, 2014 (the
“Effective Date”), by and between PARK KINGSTON INVESTORS, LLC, a North Carolina
limited liability company (“Seller”), with an address of 2448 Park Road,
Charlotte, NC 28203, and BLUEROCK REAL ESTATE, L.L.C., a Delaware limited
liability company (“Buyer”), with an address of 712 Fifth Avenue, 9th Floor, New
York, NY 10019.

 

In consideration of the mutual undertakings and covenants herein contained,
Seller and Buyer hereby covenant and agree as follows:

 

SECTION 1


 

SALE OF PROPERTY, ACCEPTABLE TITLE, and CONSTRUCTION

 

1.01       Agreement to Buy and to Sell; Property. Seller shall sell to Buyer,
and Buyer shall purchase from Seller, at the price and upon the terms and
conditions set forth in this Agreement all of Seller’s right, title and
interest, if any, in and to the following (collectively, the “Property”):

 

(a)          those certain tracts or parcels of land more particularly described
on Schedule B-1 attached hereto (the “Phase I Land”) and Schedule B-2 attached
hereto (the “Phase II Land”, and together with the Phase I Land, collectively
referred to as the “Land”);

 

(b)          the apartment complex more particularly described on Schedule A,
which contains, or will contain, related improvements, facilities, fixtures,
amenities, structures, driveways and walkways, all of which have been
constructed, or will be constructed, on the Land (collectively, the
“Improvements”, and together with the Land on which the applicable Improvements
are located, either the “Phase I Real Property” or the “Phase II Real Property”,
as applicable). The Phase I Real Property and Phase II Real Property are each
individually referred to herein as a “Real Property” and collectively as the
“Real Properties.”

 

(c)          any alleys, strips or gores adjoining the Land, and any easements,
rights-of-way or other interests in, on, under or to, any land, highway, street,
road, right-of-way or avenue, open or proposed, in, on, under, across, in front
of, abutting or adjoining the Land, and all right, title and interest of Seller
in and to any awards for damage thereto by reason of a change of grade thereof;

 

(d)          the accessions, appurtenant rights, privileges, appurtenances and
all the estate and rights of Seller in and to the Real Properties, as
applicable, or otherwise appertaining to any of the property described in the
immediately preceding clauses (a), (b) and/or (c);

 

(e)          the tangible personal property owned by Seller and located on or in
or used solely in connection with the Real Properties, including, without
limitation, any and all appliances located within apartments units and those
items of personal property listed on Schedule C attached hereto and incorporated
herein by reference; excluding, however, any computer software (but not the data
pertaining to the operation of the Property) and those items of personal
property listed on Schedule C-1 (collectively, the “Personal Property”);

 

(f)          all Service Contracts (as hereinafter defined) that are being
assumed by Buyer in accordance with this Agreement and the Construction
Contracts (as hereinafter defined) that are being assumed by Buyer in accordance
with this Agreement pursuant to Section 9.01(n) and/or 9.03 of this Agreement;
and

 

 

 

 

(g)          the Leases (as hereinafter defined) and any refundable security or
other refundable deposits thereunder and, to the extent assignable without cost
to Seller, any intangible property now or hereafter owned by Seller and used
solely in connection with the Real Property and Personal Property, including all
certificates of occupancy, warranties, guaranties, governmental permits,
approvals and licenses, the Real Property names listed on Schedule A attached
hereto and variations thereof and any other trade names and trademarks, websites
and the contents thereon, including but not limited to www.[N/A].com, social
media identities including, without limitation, any of the same on Facebook and
Twitter associated with the Real Property, together with all related IDs, access
codes, and passwords, alarm codes, and all telephone numbers and listings
associated with the Real Property (the “Intangible Property”). Notwithstanding
the foregoing, the Intangible Property shall not include any rights to the names
“Marsh”, “Marsh Realty”, “Marsh Properties”, “Merrifield Patrick Vermillion”, or
“MPV” (collectively, “Marsh/MPV”) or any trademarks, logos, trade colors,
service marks and trade names, or derivations thereof, of Marsh/MPV
(collectively, the “Marsh/MPV Trademarks”), and any advertising or promotional
and similar materials which contain any of the Marsh/MPV Trademarks, all of
which Seller may, but shall not be obligated to remove from the Property prior
to the applicable Closing (as defined below). Promptly after the applicable
Closing (as hereinafter defined), Buyer will “banner” or otherwise temporarily
mask the portion of all signage containing the Marsh/MPV Trademarks to indicate
the new ownership, failing which, upon five days’ notice, Seller may do so at
Buyer’s expense. Further, within thirty (30) days after the applicable Closing,
Buyer shall cause any Marsh/MPV Trademarks to be removed from the Property,
failing which, upon five days’ notice, Seller may do so at Buyer’s expense. The
provisions of this Section 1.01(g) shall survive each Closing indefinitely.

 

1.02         Title. Buyer shall obtain a commitment for title insurance covering
each Real Property from Madison Title Agency (the “Title Insurer”) and legible
copies of all instruments and plans mentioned therein as exceptions to title
(all of such items are hereinafter collectively referred to as the “Commitment”
and collectively, the “Commitments”) for owner’s title insurance policies to be
issued to Buyer at each Closing (the “Title Policies”). Each Commitment shall be
in the amount of the Allocated Purchase Price (as defined in Section 2.01
hereof) for the applicable Real Property. Should such Commitment contain any
title exceptions or other matters which are not acceptable to Buyer
(“Objectionable Title Matters”), Buyer shall, on or prior to the date that is
ten (10) days prior to the expiration of the Inspection Period (as defined
herein), notify Seller of any such Objectionable Title Matters. If Buyer fails
to so notify Seller of any Objectionable Title Matters, all exceptions and other
matters appearing in the Commitment existing at the expiration of the Inspection
Period shall be deemed accepted by Buyer and included as the “Permitted
Exceptions”. If Buyer timely notifies Seller in writing of any such
Objectionable Title Matters (such writing “Buyer’s Title Notice”), Seller, in
Seller’s sole discretion, may, but shall have no obligation to, remove or cure
such Objectionable Title Matters on or prior to the applicable Closing. Seller
shall be deemed to have given notice to Buyer that Seller refuses to cure any
such Objectionable Title Matters, which Seller may so do in its sole discretion,
unless Seller, within five (5) business days after receipt of Buyer’s Title
Notice, shall notify Buyer in writing (the “Seller’s Title Notice”) that Seller
will either attempt or refuse to cure such Objectionable Title Matters. If
Seller’s Title Notice indicates that Seller refuses to cure said Objectionable
Title Matters (or if Seller is deemed to refuse to cure said Objectionable Title
Matters), Buyer may (a) terminate this Agreement prior to the expiration of the
Inspection Period, in which event the Deposit shall be returned to Buyer, and
neither party shall have further rights or obligations pursuant to this
Agreement, except as expressly provided herein; or (b) if Buyer fails to so
terminate, Buyer shall be deemed to have waived such Objectionable Title Matters
and accept that title to the Property is subject thereto, in which event there
shall be no reduction in the Purchase Price. Notwithstanding the foregoing,
Seller, at its cost, shall be obligated to have removed of record (which, in the
case of Monetary Liens which are not mortgages or deeds of trust, may include
having bonded off from record in accordance with the statutorily prescribed
process governing the same in North Carolina), or otherwise addressed to the
reasonable satisfaction of the Title Insurer as set forth below, by the
applicable Closing the following (collectively, the “Monetary Liens”): all
mortgages and deeds of trust against the Property, and all mechanics’ liens,
judgment liens, tax liens, assessment liens or other liens affecting the
Property (and Buyer shall be entitled to use the proceeds of the Allocated
Purchase Price at each respective Closing to effect the same to the extent
Seller fails to do so). For the avoidance of doubt, Buyer and Seller agree that
the phrase "otherwise addressed to the reasonable satisfaction of the Title
Insurer" shall mean that while as a matter of practice, certain encumbrances may
not be released of record at Closing by the filing of a recordable release or
cancellation instrument, such encumbrances shall be deemed "discharged"
hereunder if, at Closing, the Title Insurer does not take exception to such
encumbrance and in connection therewith, makes payment to the lienholder of a
sum certain pursuant to a valid payoff letter from said lienholder. The
applicable Closing may be extended by Seller for a reasonable number of days,
not to exceed the date which is five (5) business days prior to the expiration
of any rate lock or loan commitment period in connection with Buyer's financing
of the Property (the “Loan Deadline”), if any, to accommodate Seller’s
obligations under this Section 1.02. To the extent any Loan Deadline has been
established prior to the expiration of the Inspection Period and thereafter
promptly after establishing any Loan Deadline, Buyer shall notify Seller in
writing of the date of the Loan Deadline prior to the expiration of the
Inspection Period (as defined herein).

 

 

 

 

Notwithstanding anything contained herein to the contrary, if Seller fails to
take any actions to cure a title matter which Seller is obligated to take under
this Section 1.02, or fails to cure any title objection that Seller indicates it
would cure pursuant to this Section 1.02, the same shall constitute a default by
Seller hereunder, and the default provisions of this Agreement shall apply.

 

1.03         Survey. Within three (3) business days after the Effective Date,
Seller shall furnish to Buyer copies of the existing survey(s) listed on
Schedule D attached hereto (collectively, the “Prior Survey”), and Buyer may
obtain a current as-built survey of each Real Property by a registered land
surveyor (each a “New Survey”, and collectively, the “New Surveys”).

 

Should the Prior Surveys contain any encumbrances, encroachments or other survey
matters which are not acceptable to Buyer in its reasonable discretion
(collectively “Prior Survey Matters”), Buyer shall, prior to the date that is
ten (10) days prior to the expiration of the Inspection Period (as defined
herein), notify Seller of any such Prior Survey Matters are unacceptable. In
addition, if Buyer obtains a New Survey or New Surveys, should any New Survey
contain any encumbrances, encroachments or other survey matters which do not
appear on the applicable Prior Survey and which are not acceptable to Buyer
(collectively, “New Survey Matters”), Buyer shall, on or prior to the date that
is ten (10) days prior to the expiration of the Inspection Period (as defined
herein), notify Seller in writing of any such New Survey Matters (the “Buyer’s
Survey Notice”). (The Prior Survey Matters and the New Survey Matters are
referred to collectively as “Survey Matters”). If Buyer does not obtain any New
Survey or if Buyer fails to so notify Seller of any Survey Matters during the
time period as described above, all Survey Matters shall be deemed accepted by
Buyer. If Buyer timely notifies Seller in writing of such Survey Matters,
Seller, in Seller’s sole discretion, may, but shall have no obligation to, cure
such Survey Matters on or prior to the applicable Closing. Seller shall be
deemed to have given notice to Buyer that Seller refuses to cure any such Survey
Matters, which Seller may so do in its sole discretion, unless Seller, within
five (5) business days after receipt of Buyer’s Survey Notice, shall notify
Buyer in writing (the “Seller’s Survey Notice”) that Seller will either attempt
or refuse to cure such Survey Matters. If Seller’s Survey Notice indicates that
Seller refuses to cure said Survey Matters (or if Seller is deemed to refuse to
cure said Survey Matters), Buyer may (a) terminate this Agreement prior to the
expiration of the Inspection Period, in which event the Deposit shall be
returned to Buyer, and neither party shall have further rights or obligations
pursuant to this Agreement, except as expressly provided herein; or (b) if Buyer
fails to so terminate, Buyer shall be deemed to waive such Survey Matters and
accept title subject thereto, in which event there shall be no reduction in the
Purchase Price.

 

 

 

 

1.04         Permitted Exceptions. The following shall be deemed “Permitted
Exceptions”: (i) the exceptions to title existing on the date of the Commitment,
the Prior Survey and/or the New Survey, and approved by Buyer in writing, or
deemed approved by Buyer, as provided in Sections 1.02 and 1.03 above; (ii) real
property taxes and assessments which are a lien but not yet payable; (iii) any
title exceptions caused or expressly consented to or preapproved by Buyer in
writing; (iv) the rights of tenants under Leases, as tenants only, without any
right of purchase; and (v) all applicable building, zoning and use restrictions
and/or regulations of any municipality, township, county or state. If Buyer does
not elect to terminate this Agreement in accordance with the provisions of
Section 1.02 or Section 1.03, any Objectionable Title Matters or Survey Matters
which Seller refuses to cure shall be deemed “Permitted Exceptions”.

 

1.05         All or None Transaction. Buyer acknowledges that this is an “all or
none” transaction and Buyer has no right to terminate the Agreement pursuant to
this Section 1 as to any individual Real Property or Real Properties; provided,
however, in no event shall the "all or none" concept operate to grant Seller any
repurchase right or call option with regard to the Phase I Land, following
Buyer's acquisition thereof, to the extent Buyer fails to close on the Phase II
Land, regardless of the reason therefore.

 

1.06         Construction of Improvements on Phase II Land. Seller has
commenced, and, from and after the Effective Date, Seller shall pursue to
completion with reasonable diligence, the construction of Improvements on the
Phase II Land (the “Phase II Improvements”) pursuant to and in accordance with
those certain plans entitled “127 W. Park Avenue Apartments”, prepared by
Narmour Wright Architecture, and dated June 14, 2014, as the same may be amended
pursuant to the immediately succeeding sentence (the “Phase II Plans”), a copy
of which has been delivered to Buyer. Any material deviations and/or changes to
the Phase II Plans (a “Change Order”) shall be subject to Buyer’s approval, such
approval not to be unreasonably withheld, conditioned or delayed. A Change Order
shall be deemed “material” if it results in an increase or decrease in the total
cost of the Phase II Improvements by an amount greater than Ten Thousand and
No/100 Dollars ($10,000.00). If Buyer does not respond to a request from Seller
to approve a Change Order within two (2) business days, the applicable Change
Order shall be deemed approved by Buyer. Seller’s construction of the Phase II
Improvements shall be performed in a good and workmanlike manner and in
accordance with any and all applicable laws. The date that Seller delivers to
Buyer a final certificate of occupancy for the Phase II Improvements from the
applicable governmental authority is hereinafter referred to as the “C.O.
Procurement Date.” Buyer shall have ten (10) business days after the C.O.
Procurement Date to walk through and inspect the Phase II Improvements with
Seller’s representatives and either (i) approve and accept the Phase II
Improvements on an “as is” basis, or (ii) provide Seller with a written detailed
list of all reasonable items required that Buyer believes are Seller’s
obligation to cure in order for the Phase II Improvements to be consistent with
the Phase II Plans (the “Punch List”). If Buyer does not deliver Seller the
Punch List within ten (10) business days following the C.O. Procurement Date,
then it will be conclusively deemed as though Buyer has accepted the Phase II
Improvements on an “as is” basis, subject to Seller's Representations (as
hereinafter defined).

 

Seller covenants and agrees to proceed to promptly cure or correct such Punch
List items prior to Closing. If any Punch List items have not been cured or
corrected prior to Closing: (i) Seller, Buyer and the Escrow Agent shall execute
and deliver a Punch List Escrow Agreement (the “Punchlist Escrow Agreement”) in
the form set forth on Schedule 1.06 attached hereto; and (ii) Seller shall
escrow with the Title Company an amount equal to 150% of the estimated cost of
completing the Punchlist Items as reasonably determined by the Architect, Seller
and Buyer (the “Escrowed Funds”), to be held and disbursed by the Escrow Agent
in accordance with the provisions of the Punchlist Escrow Agreement.

 

 

 

  

1.07      Pre-Closing “Gap” Title/Survey Defects. Whether or not Buyer shall
have furnished to Seller any notice of title objections pursuant to the
foregoing provisions of this Agreement, Buyer may, at or prior to Closing,
notify Seller in writing of any objections to title or survey matters having a
material effect on the operation or value of the Property and first appearing of
record (as to title matters) or first arising (as to survey matters) between (a)
the effective date of the Commitment or the last date of field work for the New
Survey and (b) the Closing Date; provided, however, that Buyer must notify
Seller of any such objections within ten (10) business days of Buyer’s first
receipt of an updated Commitment, updated survey or other document, whichever
first provides notice of the condition giving rise to any such objection. With
respect to any objections to title or survey matters set forth in such notice,
except for objections arising or resulting from Seller’s breach of the covenant
contained in Section 1.08 hereof, Seller shall have the same option to cure and
Buyer shall have the same option to accept title subject to such matters or to
terminate this Agreement as those which apply to any notice of objections made
by Buyer pursuant to Sections 1.02 and 1.03 of this Agreement.

 

1.08         Seller’s Covenant Not to Encumber. Seller agrees that, between the
Effective Date and the earlier of the Closing Date or the date this Agreement is
otherwise terminated, Seller will not sell, assign, rent, convey (absolutely or
as security), grant a security interest in, or otherwise encumber or dispose of,
or enter into any agreements that contemplate any of the aforementioned, the
Property (or any part thereof or estate therein) in any manner that will survive
Closing, except as approved in writing by Buyer, such approval not to be
unreasonably withheld, conditioned, or delayed, or as expressly provided in this
Agreement, including without limitation Seller’s right to record the Access
Easement (as defined herein).

 

SECTION 2

 

PURCHASE PRICE, ACCEPTABLE FUNDS,
DEPOSIT AND ESCROW OF DEPOSIT

 

2.01         Purchase Price. The purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property is Thirty One Million Two Hundred Fifty
Thousand and No/100 Dollars ($31,250,000.00) subject to the prorations and
adjustments as hereinafter provided in this Agreement. Seller and Buyer agree to
allocate the Purchase Price among the Real Properties as set forth on Schedule A
attached hereto (the “Allocated Purchase Price” for each Real Property) and also
agree that the Allocated Purchase Price for each Real Property shall be the
basis for the calculation of the closing expenses to be paid by the parties, as
described in Sections 9.02 and 10.07.

 

2.02         Payment of Monies. All monies payable under this Agreement, unless
otherwise specified in this Agreement, shall be paid by wire transfer. The
provisions of this Section 2.02 shall survive any termination of this Agreement.

 

2.03         Payment of Purchase Price. The Purchase Price, subject to
prorations and adjustments, shall be paid as follows:

 

(a)          Buyer shall deposit an amount equal to Three Hundred Fifty Thousand
and No/100 Dollars ($350,000.00) with Chicago Title Insurance Company (200 South
Tryon Street, Suite 800, Charlotte, NC 28202, Attn: Scott Mansfield)
(hereinafter referred to as the “Escrow Agent”) within two (2) business days
after the Effective Date (the “Initial Deposit”);

 

(b)           Buyer shall deposit an additional amount equal to One Hundred
Fifty Thousand and No/100 Dollars ($150,000.00) with the Escrow Agent within two
(2) business days after the delivery of the Acceptance Notice as an additional
deposit if Buyer does not elect to terminate this Agreement pursuant to Sections
1.02, 1.03, or 6.02 hereof (the “Additional Deposit”);

 

 

 

  

(c)          Buyer shall deposit an additional amount equal to Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) with Escrow Agent on the Phase I
Closing Date (the “Final Deposit”, and, together with the Initial Deposit, the
Additional Deposit, the Extension Deposit (as defined below), if applicable, and
any and all interest accrued thereon, the “Deposit”). The Deposit shall be
non-refundable to Buyer except as expressly set forth in this Agreement; and

 

(d)          Payment at Closing. At the consummation of the transactions
contemplated hereby for each Real Property (each a “Closing”), Buyer shall
deliver to Escrow Agent cash in an amount equal to the Allocated Purchase Price
less the amount of the Allocated Portion of the Deposit held by the Escrow Agent
and subject to adjustments and apportionments as set forth herein shall be
applied to the Purchase Price. The applicable portion of the Purchase Price, as
adjusted, shall be paid at each Closing by wire transfer of immediately
available federal funds, transferred to the order or account of Seller or such
other person as Seller may designate in writing. At each Closing, for purposes
of the Settlement Statements (as defined below), the Deposit shall be allocated
among the Real Properties as set forth on Schedule A (the “Allocated Portion of
the Deposit”).

 

2.04         Escrow Provisions. This Agreement shall constitute escrow
instructions to Escrow Agent, which is hereby appointed and designated to act as
escrow agent and instructed to deliver, pursuant to the terms of this Agreement,
the documents and funds to be deposited into escrow as herein provided. By
executing this Agreement, Escrow Agent hereby agrees (i) to act as escrow agent
in accordance with the terms and provisions of this Agreement, and (ii) to
execute the attached Initial Deposit Receipt, Additional Deposit Receipt,
Extension Deposit Receipt, if applicable, and the Final Deposit Receipt, to
acknowledge receipt by Escrow Agent of the Initial Deposit, the Additional
Deposit, the Extension Deposit, if applicable, and the Final Deposit paid by
Buyer to be applied to the Purchase Price of the Property under the terms
hereof. Escrow Agent agrees to hold, keep and deliver said Deposit and all other
sums delivered to it pursuant hereto in accordance with the terms and provisions
of this Agreement. Upon receipt from Buyer of the Deposit, Escrow Agent shall
invest the Deposit in an interest-bearing account or money market fund
acceptable to Buyer and Seller. At the applicable Closing, Escrow Agent shall
release the allocated portion of the Deposit to Seller, which allocated portion
of the Deposit shall be credited against the balance of the Purchase Price owed
by Buyer to Seller. Escrow Agent shall not be entitled to any fees or
compensation for its services in holding the Deposit hereunder. Escrow Agent
shall be liable only to hold said sums and deliver the same to the parties named
herein in accordance with the provisions of this Agreement, it being expressly
understood that by acceptance of this Agreement Escrow Agent is acting in the
capacity of a depository only and shall not be liable or responsible to anyone
for any damages, losses or expenses unless same shall have been caused by the
gross negligence or willful malfeasance of Escrow Agent. In the event of any
disagreement between Buyer and Seller resulting in any adverse claims and
demands being made in connection with or for the monies involved herein or
affected hereby, Escrow Agent shall be entitled to refuse to comply with any
such claims or demands so long as such disagreement may continue; and in so
refusing Escrow Agent shall make no delivery or other disposition of any of the
monies then held by it under the terms of this Agreement, and in so doing Escrow
Agent shall not become liable to anyone for such refusal; and Escrow Agent shall
be entitled to continue to refrain from acting until (a) the rights of the
adverse claimants shall have been finally adjudicated in a court of competent
jurisdiction of the monies involved herein or affected hereby, or (b) all
differences shall have been adjusted by agreement between Seller and Buyer, and
Escrow Agent shall have been notified in writing of such agreement signed by the
parties hereto. Escrow Agent shall not be required to disburse any of the monies
held by it under this Agreement unless in accordance with either a joint written
instruction of Buyer and Seller or an Escrow Demand from either Buyer or Seller
in accordance with the provisions hereinafter. Upon receipt by Escrow Agent from
either Buyer or Seller (the “Notifying Party”) of any notice or request (the
“Escrow Demand”) to perform any act or disburse any portion of the monies held
by Escrow Agent under the terms of this Agreement, Escrow Agent shall give
written notice to the other party (the “Notified Party”). Except as set forth
below, if within five (5) days after the giving of such notice, Escrow Agent
does not receive any written objection to the Escrow Demand from the Notified
Party, Escrow Agent shall comply with the Escrow Demand. If Escrow Agent does
receive written objection from the Notified Party in a timely manner, Escrow
Agent shall take no further action until the dispute between the parties has
been resolved pursuant to either clause (a) or (b) above. Further Escrow Agent
shall have the right at all times to pay all sums held by it (i) to the
appropriate party under the terms hereof, or (ii) into any court of competent
jurisdiction in [Confirm: Mecklenburg County, North Carolina] after a dispute
between or among the parties hereto has arisen, whereupon Escrow Agent’s
obligations hereunder shall terminate.

 

 

 

  

Notwithstanding the foregoing to the contrary, in the event Buyer timely
exercises Buyer’s right to terminate this Agreement pursuant to Section 6.02
hereof prior to the expiration of the Inspection Period as evidenced by Buyer's
failure to deliver the Acceptance Notice, or the delivery of a termination
notice, each as contemplated pursuant to Section 6.02, Escrow Agent shall
disburse the Deposit to Buyer and Seller shall not have any right to object
thereto.

 

Seller and Buyer jointly and severally agree to indemnify and hold harmless said
Escrow Agent from any and all costs, damages and expenses, including reasonable
attorneys’ fees, that said Escrow Agent may incur in its compliance of and in
good faith with the terms of this Agreement; provided, however, this indemnity
shall not extend to any act of gross negligence or willful malfeasance on the
part of the Escrow Agent.

 

SECTION 3

CLOSING

 

3.01         Except as otherwise provided in this Agreement, the Closing for the
Phase I Real Property shall be conducted through an escrow administered by
Escrow Agent by means of concurrent delivery of the documents described in
Sections 9 and 10 below and the applicable portion of the Purchase Price on the
date that is thirty (30) days after the Expiration of the Inspection Period (the
“Phase I Closing Date”), or such earlier date or place as Buyer and Seller shall
mutually agree in writing; provided, however, that Buyer shall have the right to
extend the Phase I Closing Date for up to fifteen (15) days by giving written
notice to Seller no later than the date this five (5) business days prior to the
scheduled Phase I Closing Date and delivering to Escrow Agent an additional
deposit in the sum of Fifty Thousand and No/100 Dollars ($50,000.00) (the
“Extension Deposit”), which amount shall become a part of the Deposit, and
applied to the Allocated Purchase Price at the Closing for the Phase I Real
Property.

 

Except as otherwise provided in this Agreement, the Closing for the Phase II
Real Property shall be conducted through an escrow administered by Escrow Agent
by means of concurrent delivery of the documents described in Sections 9 and 10
below and the Allocated Purchase Price for the Phase II Real Property on the
date that is thirty (30) days after the satisfaction of the Construction
Conditions (as hereinafter defined), but in no event later than December 31,
2015.

 

It is agreed that time is of the essence of this Agreement. Buyer and Seller may
jointly, but not separately, execute supplemental escrow instructions as may be
appropriate to enable Escrow Agent to comply with the terms of this Agreement,
so long as such instructions are not in conflict with this Agreement.

 

 

 

  

Seller and Buyer acknowledge and agree that this is an “all or none” transaction
with regard to the Real Properties.

 

3.02         Conditions Precedent to Obligation of Buyer.

 

The obligation of Buyer to consummate the transaction hereunder shall be subject
to the fulfillment on or before the date of the applicable Closing (or such
earlier time as otherwise required hereby) of all of the following conditions,
any or all of which may be waived by Buyer in its sole discretion:

 

i.All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
the applicable Closing, without regard to any knowledge based qualifications.

 

ii.Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing. For purposes of this Section 3.02.ii., a
failure to perform by Seller shall be deemed “material” if it (i) prevents
Buyer’s lender from issuing its loan for Buyer’s financing of the Property,
and/or (ii) would cost more than $30,000.00 for Seller to cure the same, as
determined by Escrow Agent; provided that Seller credits Buyer at Closing for
such amount.

 

iii.With regard to the Closing for the Phase I Real Property only, Seller has
obtained and delivered to Buyer all consents required to assign the Phase I
Construction Contracts to Buyer in accordance with their terms, as contemplated
in Section 9.01(n).

 

iv.With regard to the Closing for the Phase II Real Property only, Seller has
obtained and delivered to Buyer all consents required to assign the Phase II
Construction Contracts to Buyer in accordance with their terms, as contemplated
in Section 9.01(o).

 

v.With regard to the Closing for the Phase II Real Property only, the
Construction Conditions have been satisfied. As used herein, "Construction
Conditions" shall mean the following: [a] the Architect (as hereinafter defined)
shall have issued a certificate of substantial completion with respect to the
Improvements upon the Phase II Land having been constructed in accordance with
the Phase II Plans; [b] the aggregate estimated cost of completing all Punch
List (as hereinafter defined), is equal to or less than $150,000.00; [c] final
certificates of occupancy shall have been issued with respect to all of the
Improvements upon the Phase II Land; and [d] Seller has delivered notice to
Buyer, along with evidence substantiating the same in accordance with [a] – [c]
above, that the Construction Conditions set forth in [a] – [c] have been
satisfied.



 

vi.With regard to the Closing for the Phase II Real Property only, Seller has
obtained and delivered to Buyer a final as-built ALTA survey showing the
location of the Improvements upon the Phase II Land, completed in accordance
with the Phase II Plans and compliant with all applicable zoning requirements
(the “Phase II As-Built Survey”). The cost and expense of the Phase II As-Built
Survey shall be shared equally by Buyer and Seller, as reflected on the
settlement statement for the Phase II Closing.

 

 

 

  

vii.With regard to the Closing for the Phase II Real Property only, Buyer has
received an update to the Phase I Environmental Report that Buyer obtains during
the Inspection Period confirming that no environmentally recognized conditions
have occurred upon the Phase II Land since the expiration of the Inspection
Period.

 

In the event any of the foregoing conditions has not been satisfied by the
Closing of the applicable portion of the Property to which they apply and Seller
fails to cure the same within the earlier to occur of: (i) thirty (30) days
after written notice from Buyer specifying which condition(s) have not been
satisfied, or (ii) the date which is two (2) business days prior to the
expiration of any Loan Deadline, Buyer shall have the right to terminate this
Agreement by written notice given to Seller on the Closing Date, whereupon
Escrow Agent shall promptly refund the entire amount of the Deposit (or that
portion thereof to the extent not otherwise applied to any Allocated Purchase
Price) to Buyer and the parties shall have no further rights, duties or
obligations hereunder, other than those which are expressly provided herein to
survive the termination of this Agreement; provided, however, that if any of the
foregoing conditions has not been satisfied due to a default by Seller
hereunder, then Buyer’s rights, remedies and obligations shall instead be
determined in accordance with Section 12. For the avoidance of doubt, the
foregoing conditions are for the benefit of Buyer and may be waived, in writing,
in whole or in part, at Buyer's discretion.

 

SECTION 4

SELLER’S PRE-CLOSING DELIVERIES

 

Seller shall, in accordance with the provisions of Section 6.01 hereof, furnish
to Buyer, without representation or warranty except as expressly set forth in
Section 5.01 below, within three (3) business days after the Effective Date, for
inspection and approval by Buyer the following, but only to the extent it exists
and is in the possession of Seller or its property manager:

 

4.01         Leases. Access on-site to the originals (or copies to the extent
originals are not available) or electronic versions of all leases for units at
each Real Property (the “Leases”) and related lease files.

 

4.02         Taxes. A copy of 2014 (if available) real estate and personal
property tax statements for each Real Property.

 

4.03         Rent Rolls. Lists of the current rents now being collected on each
of the apartment units in the Improvements which includes: apartment number,
unit type, tenant name, commencement and termination dates, lease rent and
security deposits (each a “Rent Roll” and collectively, the “Rent Rolls”), and a
unit availability report and lease expiration report for each Real Property.

 

4.04         Delinquency Reports. Copies of the current tenant aged delinquency
report for each Real Property.

 

4.05         Concession Reports. Copies of the current concession report for
each Real Property (each, a “Concession Report” and collectively, the
“Concession Reports”).

 

 

 

  

4.06         Occupancy History. An occupancy history for each Real Property for
2014 (year-to date) (if available).

 

4.07         Service Contracts. Copies of all service, maintenance, supply and
management contracts affecting the use, ownership, maintenance and/or operation
of each Real Property listed on Schedules E attached hereto (the “Service
Contracts”).

 

4.08         Personal Property. Lists of all tangible personal property owned by
the applicable Seller and located on or in or used solely in connection with the
applicable Real Property.

 

4.09         Utility Bills. Copies of utility bills (gas, electric, water and
sewer) relating to each Real Property for 2014 (year-to date) (if available).

 

4.10         Operating Statements. Copies of the operating statements
(unaudited) for each Real Property (the “Operating Statements”) for 2014 (if
available) year to date in the form customarily used by the applicable Seller in
the operation of the Property.

 

4.11         Permits. Copies of any certificates of occupancy, warranties,
guaranties, governmental permits, approvals and licenses relating to each Real
Property, together with a copy of any termite bond.

 

4.12         Plans and Specifications. Copies of all site plans, surveys, soil
and substrata reports and studies, engineering plans, architectural renderings,
plans and specifications, as-built plans and specifications, floor plans,
landscape plans, utility schemes and other similar plans, diagrams, if any,
relating to each Real Property.

 

4.13         Environmental Reports. Copies of those certain environmental
reports listed on Schedule F attached hereto.

 

4.14         Insurance. A certificate of insurance evidencing the insurance
required to be maintained by Seller pursuant to Section 7.01 below for each Real
Property.

 

4.15         Loss-Run History. A loss-run history for each Real Property for
2014 (year-to-date) (if available).

 

4.16         Capital Improvements. A schedule of capital improvements and
expenditures for each Real Property for 2014 (year-to date) (if available).

 

4.17         Staffing. Copies of the current employee payroll (and related
reports) for each Real Property (including employee names, positions, hire
dates, salaries, housing allowances, and commissions).

 

4.18         Litigation. A list of all pending litigation or proceedings or
litigation or proceedings threatened in writing (other than tenant collection
actions and tort claims covered by insurance) as described on Schedule G
attached hereto.

 

4.19         Violations. A list of outstanding written notices of violation
received from applicable governmental authorities.

 

4.20         Marketing Collateral. Copies of any site plans, unit floor plans,
leasing brochure and amenities profile for each Real Property.

 

 

 

  

4.21         Standard Lease Forms; Leasing Criteria. Copies of Seller’s standard
lease forms (and addenda thereto), credit standards and credit application for
each Real Property.

 

4.22         Operations and Maintenance Plans. A copy of any current operation
and maintenance plan with respect to Mold for each Real Property.

 

4.23         Bank Statements and Bank Deposit Summaries. Copies of Bank
Statements and Bank Deposits Summaries for the previous two (2) months for each
Real Property.

 

4.24         Locator Fees, Commissions. A schedule listing any current locator
fees, leasing or brokerage commissions, as set forth on Schedule H attached
hereto.

 

4.25         Other Items. Those items listed in Schedule 4.25 attached hereto
and incorporated herein by reference, to the extent not otherwise enumerated
above.

 

If requested by Seller, Buyer shall provide written verification of its receipt
of those items listed in this Section 4.

 

Buyer shall also have reasonable access to Seller’s management and leasing staff
during the Inspection Period for interviews, which interviews shall be
coordinated by Seller, and Seller shall have the right to be present at any such
interviews.

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

5.01         Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

 

(a)          Leases.   Seller has not entered into any leases, subleases,
licenses or other rental agreements or occupancy agreements (written or verbal)
which grant any possessory interest in and to any space situated on or in the
Improvements or that otherwise give rights with regard to use of the
Improvements, other than the Leases set forth on the Rent Rolls. The Rent Rolls
and Concession Reports provided to Buyer pursuant to Section 4 hereof are the
Rent Rolls and Concession Reports used by Seller in connection with the
operation of the Property, and such Rent Rolls and Concession Reports are, to
Seller's knowledge, true, correct and complete in all material respects. Except
as otherwise shown on the Rent Rolls and the Concession Reports: (i) there are
no other lease or rental agreements for the occupancy for any of the units in
the Improvements, (ii) no tenant is entitled to any free rent or similar
concession, (iii) no tenant has prepaid rent for more than one month in advance,
(iv) there are no security deposits, and (v) there are no leasing, locator or
other fees or commissions due, nor will any become due, in connection with any
Lease or any renewal, extension or expansion with respect to any Lease, except
as otherwise disclosed on the Rent Rolls and except for locator fees/commissions
not exceeding $500.00 per unit which will become due in the course of Seller’s
normal and customary operation of the Property, and no understanding or
agreement with any party exists as to payment of any leasing, locator or other
fees or commissions regarding future leases or the procuring of tenants, except
for Seller’s normal and customary locator arrangements with third parties, none
of which provide for a fee/commission in excess of $500.00 per unit.

 

The originals or copies of the Leases and the tenant lease files made available
to Buyer in connection with Section 4 of this Agreement are complete and
accurate originals or copies, as applicable, of all of the Leases and the tenant
lease files, and represent all such documents in Seller’s (or its property
manager's) possession and control. There are no written or oral promises,
understandings or commitments between Seller and any tenant under the Leases
that would be binding on Buyer other than as set forth in such copies of the
Leases and the tenant lease files made available to Buyer to copy pursuant to
Section 4 hereof

 

 

 

  

(b)          Equipment. Seller owns and has good title to all Personal Property
free and clear of any liens and encumbrances.

 

(c)          Operating Statements. To Seller’s actual knowledge, the Operating
Statements for the Property delivered to Buyer pursuant to Section 4 hereof are
true, correct and complete in all material respects and fairly and accurately
present the financial condition of Buyer, and are the operating statements
maintained by Seller and relied on by Seller for internal administration and
accounting purposes; provided, however, that Seller does not and will not
represent or warrant that Buyer will be able to, or should be able to, operate
the Property according to and with similar results as shown in such operating
statements.

 

(d)          Service and Management Contracts. The Service Contracts set forth
on Schedule E attached hereto and incorporated herein constitute all of the
service agreements and other contracts (other than the Leases and the
Construction Contracts) which affect the Property. To Seller’s knowledge, Seller
is not in default with respect to any of its material obligations or liabilities
under any of the Service Contracts.

 

(e)          Ability to Perform. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of Seller
enforceable in accordance with its terms. Except as expressly set forth in or
contemplated by Section 1.06 to this Agreement, no order, permission, consent,
approval, license, authorization, registration or validation of, or filing with,
or exemption by, any governmental agency, commission, board or public authority
is required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement by Seller or the taking by Seller of
any action contemplated by this Agreement.

 

(f)          Litigation. Except as otherwise set forth on Schedule G attached
hereto, there are no existing or pending litigation actions, or claims, with
respect to any aspect of the Property, nor, to Seller’s knowledge, have any such
actions, suits, proceedings or claims been threatened or asserted in writing,
excluding in either case, eviction actions, other “small claims” actions, or
tort claims covered by insurance.

 

(g)          Rights to Property. Seller has not granted to any third party any
right or option to acquire the Property, or any part thereof (with the exception
of grants of leasehold interests without any right of purchase to tenants under
leases described on the Rent Roll);

 

(h)          No Violations. Except as otherwise set forth on Schedule I attached
hereto, Seller has not received, with respect to the Property, any written
notice from any governmental agency of (i) any violation of building codes or
zoning ordinances, subdivision ordinances, watershed regulations, Hazardous
Materials Laws or other governmental laws, regulations or orders, (ii) pending
or threatened condemnation proceedings (except for the potential future widening
of South Tryon Street, which is reflected and accounted for in the Phase II
Plans), or (iii) any proceedings that could or would cause the change,
redefinition, or other modification of the zoning classification, or of other
legal requirements applicable to the Property or any part thereof, or any
property adjacent to the Property, in any case that remain outstanding.

 

 

 

  

(g)          Notices. Seller has not received written notice of any pending
improvements (except for the potential future widening of South Tryon Street,
which is reflected and accounted for in the Phase II Plans), liens or special
assessments or impositions or increases in assessed valuations to be made
against any of the Property by any governmental authority.

 

(h)          Not Foreign. Seller is not a “foreign person” within the meaning of
the Internal Revenue Code of 1986, as amended (hereinafter the “Code”), Sections
1445 and 7701.

 

(i)          Bankruptcy. No petition has been filed by or, to Seller’s actual
knowledge, against Seller under the Federal Bankruptcy Code or any similar laws,
nor does Seller plan to file any such petition before Closing or within 90 days
after Closing.

 

(j)          ERISA. Seller is not an employee benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
Seller’s assets do not constitute “plan assets” within the meaning of the “plan
asset regulations” (29 C.F.R. Section 2510.3-101), and Seller’s disposition of
the Property will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

 

(k)          OFAC Compliance. Neither Seller nor, to Seller’s actual knowledge,
any Person (defined below) who owns a direct or indirect interest in Seller
(collectively, a “Seller Party”) is now nor shall be at any time until the
Closing under this Agreement an individual, corporation, partnership, joint
venture, association, joint stock company, trust, trustee, estate, limited
liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of
entity (collectively, a “Person”) with whom a United States citizen, entity
organized under the laws of the United States or its territories or entity
having its principal place of business within the United States or any of its
territories (collectively, a “U.S. Person”), including a United States Financial
Institution as defined in 31 U.S.C. 5312, as periodically amended (“Financial
Institution”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC) or otherwise.

 

(l)          Anti-Money Laundering. Neither Seller nor, to Seller’s actual
knowledge, any Seller Party, nor, to Seller's knowledge any Person providing
funds to Seller in connection with the transaction contemplated hereby (i) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering or any violation of any Anti-Money Laundering Laws or any
violation of any Anti-Corruption Laws; (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws or under any Anti-Corruption
Laws; or (iii) has had any of its funds seized or forfeited in any action under
any Anti Money Laundering Laws or any Anti-Corruption Laws.

 

 

 

 

For purposes of this subsection, the term “Anti-Money Laundering Laws” shall
mean laws, regulations and sanctions, state and federal, criminal and civil,
that (1) limit the use of and/or seek the forfeiture of proceeds from illegal
transaction; (2) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (3) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (4) are designed to disrupt the flow of funds
to terrorist organizations.  Such laws, regulations and sanctions shall be
deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56, the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., the Money Laundering Control Act of 1986 and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Section 1956 and 1957.  For purposes of this subsection, the term
“Anti-Corruption Laws” shall mean any anti-corruption laws of any applicable
jurisdiction including the U.S. Foreign Corrupt Practices Act, 15 U.S.C. Section
78dd-1, et seq.

 

As used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Seller to Buyer, the phrase “to the knowledge of
Seller”, “to Seller’s knowledge”, “to the best of Seller’s knowledge” or any
similar phrase shall mean the actual, not constructive or imputed, knowledge of
Jamie McLawhorn, George Warren, and Justin Little, without any obligation on his
or her part to make any independent investigation of the matters being
represented and warranted, or to make any inquiry of any other persons (other
than a duty to inquire of the on-site property manager), or to search or examine
any files, records, books, correspondence and the like. Seller hereby represents
that Jamie McLawhorn, George Warren, and Justin Little are persons who, in the
ordinary course of business, would be reasonably likely to have knowledge of the
matters set forth in this Section 5.01 and that there are no other persons in
Seller's organization that have more comprehensive knowledge of the subject
matter being warranted hereunder than Jamie McLawhorn, George Warren, and Justin
Little.

 

If, after the date of this Agreement and on or prior to applicable Closing,
Seller first obtains knowledge or first receives notice of a fact, matter or
circumstance, which fact, matter or circumstance is not attributable to any
action or inaction of Seller or its agents or representatives, which causes any
of Seller’s representations or warranties made in this Section to be inaccurate,
then Seller shall disclose to Buyer any such inaccuracy in good faith and as
soon as possible.

 

Buyer agrees to notify Seller promptly in writing if Buyer discovers, believes
or obtains actual knowledge (which, for purposes of this paragraph and the two
paragraphs immediately following, shall mean the current actual knowledge of
James Babb and Mike Konig, without duty of investigation or inquiry) that: (i)
there has been a breach of Seller’s representations and warranties set forth in
this Section 5.01 or (ii) any representation or warranty of Seller set forth in
this Section 5.01 is inaccurate in any material respect. Buyer hereby represents
that James Babb and Mike Konig are the persons who, in the ordinary course of
business, would be reasonably likely to have knowledge of any breach of Seller’s
representations and warranties set forth in this Section 5.01.

 

Buyer hereby waives any right Buyer may have to commence any action(s) to
enforce any alleged breach and/or violation of any representations of Seller as
set forth in this Agreement or to seek damages in connection therewith in the
event that Buyer obtains actual knowledge of any such alleged breach and/or
violation prior to the applicable Closing and consummates the Closing.

 

If Buyer notifies Seller prior to applicable Closing or if Seller’s
Representation Certificate (as defined below) indicates that any representation
or warranty made in this Section 5.01 is not true and correct in any material
respect (other than changes: (i) expressly permitted by this Agreement
including, without limitation, pursuant to Section 8, (ii) intentionally
omitted; or (iii) as otherwise disclosed to and approved, in writing, by Buyer)
and Seller fails to cure or remedy the same prior to the applicable Closing,
Buyer may either (a) terminate this Agreement and the Deposit shall be returned
to Buyer, and neither party shall have further rights or obligations pursuant to
this Agreement, except as expressly provided herein; or (b) waive any such
representation or warranty and close the transaction without any reduction in
the Purchase Price, provided, however, if Buyer obtains actual knowledge of any
such alleged breach and/or violation prior to the expiration of the Inspection
Period and does not elect to terminate this Agreement prior to the expiration of
the Inspection Period, Buyer shall be deemed to have waived any right Buyer may
have to terminate this Agreement with respect to such alleged breach and/or
violation. The untruth of a representation and warranty shall be deemed material
only if Buyer’s aggregate damages resulting from the untruth of any
representation or warranty is reasonably estimated to exceed $25,000.00. For the
avoidance of doubt, the terms of this paragraph, and the two immediately prior,
shall not operate to excuse Seller from liability hereunder if Seller knowingly
and intentionally breaches any representation or warranty when such
representations and warranties are made as of the Effective Date or the Closing
Date in Seller's Representation Certificate.

 

 

 

 

Notwithstanding anything in this Agreement to the contrary, Seller hereby
discloses to Buyer the following conditions with respect to the Property, all of
which have been discovered as a result of Seller’s own investigations and
inquiries, rather than any written notifications from applicable governmental
authorities: (x) any and all matters referenced in that certain Notice of No
Further Action dated December 3, 2014, a copy of which has been delivered to
Buyer; (y) potential non-compliance with the Federal Fair Housing Act as to
certain units comprising the Phase I Real Property; and (z) a trace groundwater
contaminant from an off-site source.

 

5.02         Representations and Warranties of Buyer. Buyer represents and
warrants to Seller:

 

(a)          Ability to Perform. Buyer has full power to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of Buyer
enforceable in accordance with its terms. Except as set forth in this Agreement,
to Buyer's knowledge, no order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any governmental agency, commission, board or public authority is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Agreement by Buyer or the taking by Buyer of any action
contemplated by this Agreement.

 

(b)          Bankruptcy. No petition has been filed by or, to Buyer’s actual
knowledge, against Buyer under the Federal Bankruptcy Code or any similar laws,
nor does Buyer plan to file any such petition before Closing or within 90 days
after Closing.

 

(c)          ERISA. Buyer is not an employee benefit plan subject to ERISA, or
Section 4975 of the Code, Buyer’s assets do not constitute “plan assets” within
the meaning of the “plan asset regulations” (29 C.F.R. Section 2510.3-101), and
Buyer’s acquisition of the Property will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

(d)          OFAC Compliance. Neither Buyer nor, to Buyer’s actual knowledge,
any Person (defined below) who owns a direct or indirect interest in Buyer
(collectively, a “Buyer Party”) is now nor shall be at any time until the
Closing under this Agreement a Person with whom a U.S. Person, including a
Financial Institution, is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by OFAC (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC) or otherwise.

 

 

 

 

(e)          Anti-Money Laundering. Neither Buyer nor, to Buyer’s actual
knowledge, any Buyer Party, nor, to Buyer's knowledge any Person providing funds
to Buyer in connection with the transaction contemplated hereby (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering or any violation of any Anti-Money Laundering Laws or any violation
of any Anti-Corruption Laws; (ii) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws or under any Anti-Corruption Laws; or (iii)
has had any of its funds seized or forfeited in any action under any Anti Money
Laundering Laws or any Anti-Corruption Laws.

 

5.03         Survival. The provisions of this Section 5 shall survive the
applicable Closing or, if the Closing does not occur, the termination of this
Agreement for a period of six (6) months.

 

SECTION 6

INSPECTION PERIOD; ACCESS; PURCHASE “AS IS”

 

6.01         Inspections. During the pendency of this Agreement, subject to the
conditions hereof, Buyer, its agents, contractors, employees, prospective
lenders and investors or other representatives (collectively, the “Buyer
Parties”), shall be entitled to enter upon the Property, including all leased
areas, upon reasonable prior notice to Seller, to perform inspections and tests
of the Real Properties, including surveys, environmental studies, examinations
and tests of all structural and mechanical systems within the Improvements, and
to examine the books and records of Seller and Seller’s property manager
relating to the Property. Before entering upon any Real Property, Buyer shall
obtain and maintain, and shall cause each of its contractors and agents to
maintain (and shall deliver to Seller evidence thereof), at Buyer’s sole cost
and expense, general liability insurance, from an insurer reasonably acceptable
to Seller, in the amount of Two Million and 00/100 Dollars ($2,000,000.00)
combined single limit for personal injury and property damage per occurrence,
such policies to name Seller and Marsh Realty Company as additional insured
parties, which insurance shall provide coverage against any claim for personal
liability or property damage caused by Buyer or the Buyer Parties or their
respective agents, employees or contractors, in connection with the Buyer’s
entry, tests and inspections upon any Real Property. Notwithstanding the
foregoing, Buyer shall not be permitted to interfere unreasonably with Seller’s
operations at any Real Property or unreasonably interfere with any tenant’s
occupancy at the Real Properties, and the scheduling of any inspections shall
take into account the timing and availability of access to tenants’ premises
pursuant to tenants’ rights under the Leases or otherwise. If Buyer wishes to
engage in any subsurface or intrusive environmental or physical testing of any
Real Property or any other testing which could damage or disturb any portion of
any Real Property, Buyer shall obtain Seller’s prior consent thereto, which may
be granted, withheld or conditioned in Seller’s sole discretion. Without
limiting the generality of the foregoing, Seller’s written approval (which,
notwithstanding the foregoing, may be granted, withheld or conditioned in
Seller’s sole discretion) shall be required prior to any testing or sampling of
surface or subsurface soils, surface water, groundwater or any materials in or
about the Improvements in connection with Buyer’s environmental or structural
due diligence. In the event the need arises to notify under applicable law any
federal, state or local public agencies of any environmental or structural
conditions at any Real Property as a result of Buyer’s due diligence
investigations, Buyer agrees that Seller, and not Buyer or Buyer Parties shall
make such disclosure as Seller deems appropriate, unless such disclosure is
required by law to be made by Buyer or the Buyer Parties, in which instance
Buyer or such Buyer Parties shall make such disclosure and Buyer shall
immediately notify Seller in writing. Buyer shall, immediately repair any damage
to any Real Property caused by any such tests or investigations or Buyer’s entry
onto any Real Property and restore such Real Property to substantially the same
condition existing immediately prior to such tests or investigations to the
extent of such damage. Buyer hereby agrees to indemnify, defend, and hold
Seller, its counsel, its sales agents, and each manager, member, partner,
officer, director, employee, agent or attorney of Seller, Marsh Realty Company,
and Marsh Properties, LLC, and their respective agents, representatives and
employees, free and harmless from and against any and all costs, loss,
liability, damages and expenses, of any kind or nature whatsoever (including
reasonable attorneys’ fees and costs actually incurred), to the extent arising
out of damage to persons or property caused by or arising out of or resulting
from the entry and/or the conduct of activities upon any Real Property by Buyer
or the Buyer Parties in connection with Buyer’s due diligence investigations,
provided, however, that the foregoing indemnity shall not apply to the mere
discovery of a pre-existing condition except to the extent such conditions were
materially exacerbated due to the acts or omissions of Buyer or any of the Buyer
Parties. The foregoing obligations and indemnification shall survive Closing or
the termination of this Agreement.

 

 

 

  

6.02         Inspection Period. The term “Inspection Period,” as used herein,
shall mean the period commencing on the Effective Date and ending at 5:00 p.m.
on the date that is thirty (30) calendar days after the Effective Date. Unless
Buyer so notifies Seller, in writing, on or before the end of the Inspection
Period of Buyer’s election to proceed with the transaction contemplated under
this Agreement, which Buyer shall have the right to do in Buyer's sole and
absolute discretion, for any reason or no reason, (the “Acceptance Notice”),
this Agreement shall be canceled and terminated and the Initial Deposit shall be
returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the parties shall have any further liability or obligation
under this Agreement. For the avoidance of doubt, without limiting the efficacy
of the automatic termination set forth in the preceding sentence, Buyer shall
also have the right to terminate this Agreement by providing written notice to
Seller of its election to so terminate on or before the expiration of the
Inspection Period, whereupon the Initial Deposit shall be returned to Buyer.
Within two (2) business days of Buyer’s delivery of the Acceptance Notice, Buyer
shall deposit with Escrow Agent the Additional Deposit. To the extent Buyer
delivers the Acceptance Notice, Buyer shall be deemed to have waived its right
to terminate hereunder and this Agreement shall continue in full force and
effect. Buyer acknowledges that this is an “all or none” transaction and Buyer
has no right to terminate the Agreement as to any individual Real Property or
Real Properties.

 

6.03         Waiver; Release. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND INDEMNITIES EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE
DOCUMENTS TO BE DELIVERED AT CLOSING (COLLECTIVELY, HEREINAFTER THE "SELLER'S
REPRESENTATIONS"), IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

 

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
SUBJECT TO SELLER'S REPRESENTATIONS. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE
PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS”,
SUBJECT TO SELLER'S REPRESENTATIONS. EXCEPT TO THE EXTENT OF SELLER'S
REPRESENTATIONS, BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY OFFERING
MEMORANDUM DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY
SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING.

 

 

 

 

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SELLER'S
REPRESENTATIONS. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS,
AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER, SELLER’S AFFILIATED ENTITIES AND EACH OF THE RESPECTIVE
MEMBERS, PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS OF
SELLER AND SELLER’S AFFILIATED ENTITIES (COLLECTIVELY WITH SELLER AND SELLER’S
AFFILIATED ENTITIES, “SELLER PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER, SELLER’S AFFILIATED ENTITIES AND SELLER PARTIES AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND
ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY, OTHER THAN PURSUANT TO SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS
OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

THIS AGREEMENT, INCLUDING SPECIFICALLY BUT WITHOUT LIMITATION THE PROVISIONS OF
THIS SECTION 6.03 HAS BEEN EXTENSIVELY NEGOTIATED BY SELLER AND BUYER, AND
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND BUYER. BUYER REPRESENTS AND WARRANTS
THAT BUYER HAS BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOOSING HAVING
EXPERIENCE AND KNOWLEDGE IN HANDLING COMMERCIAL REAL ESTATE TRANSACTIONS OF THE
NATURE AND CHARACTER AS CONTEMPLATED HEREIN, AND BUYER IS RELYING SOLELY ON THE
ADVICE OF ITS LEGAL COUNSEL IN ENTERING INTO THIS AGREEMENT AND COMPLETING THE
TRANSACTION CONTEMPLATED HEREIN. THE PARTIES ACKNOWLEDGE THAT THE PARTIES AND
THEIR RESPECTIVE LEGAL COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT AND THAT
THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THIS AGREEMENT OR ANY AMENDMENTS OR EXHIBITS HERETO. BUYER FURTHER
ACKNOWLEDGES THAT BUYER IS AWARE THAT THE PROVISIONS OF THIS AGREEMENT,
INCLUDING SPECIFICALLY BUT WITHOUT LIMITATION THE PROVISIONS OF THIS SECTION
6.03, LIMIT, RESTRICT AND MAY FORECLOSE BUYER’S ABILITY TO PURSUE ANY REMEDY OR
CAUSE OF ACTION AGAINST SELLER IN CONNECTION WITH THIS TRANSACTION OR ANY MATTER
AFFECTING THE PROPERTY, OTHER THAN SELLER'S REPRESENTATIONS.

 

 

 

 

Notwithstanding the foregoing or any provision hereof to the contrary, the
waiver and release set forth in THIS Section 6.03 by Buyer shall not apply to
any claim with respect to any fraudulent or PROVEN intentional misrepresentation
by Seller.

 

FURTHER NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY: (A) BUYER
SHALL HAVE THE RIGHT TO DEFEND GOVERNMENT AND THIRD-PARTY CLAIMS BY ALLEGING
THAT SELLER (OR SOMEONE ACTING ON SELLER’S BEHALF), NOT BUYER, IS LIABLE FOR
SUCH CLAIMS AND BUYER HAS NO OBLIGATION TO INDEMNIFY SELLER FOR GOVERNMENTAL OR
THIRD PARTY CLAIMS ASSERTED BEFORE OR AFTER THE CLOSING AS A RESULT OF ANY ACT
OR OMISSION TAKEN OR FAILED TO BE TAKEN BY OR ON SELLER’S BEHALF PRIOR TO THE
CLOSING; AND (B) THE PROVISIONS SET FORTH IN SECTION 6.03 SHALL NOT APPLY TO
THIRD-PARTY TORT CLAIMS RELATING TO THE PROPERTY AND OCCURRING DURING SELLER’S
OWNERSHIP OF THE PROPERTY. ADDITIONALLY, SELLER AND BUYER HEREBY ACKNOWLEDGE AND
AGREE THAT (I) THE PROVISIONS SET FORTH IN SECTION 6.03 are NOT INTENDED TO BE
AND SHALL NOT BE CONSTRUED AS A WAIVER OF SIMILAR CLAIMS AGAINST ANY OF SELLER’S
PREDECESSORS-IN-TITLE WITH RESPECT TO THE PROPERTY OR THE PROJECT
(“PREDECESSORS”), OR ANY SUCH PREDECESSOR’S OFFICERS, MEMBERS, MANAGERS,
DIRECTORS, PARTNERS, EMPLOYEES, AGENTS OR CONTRACTORS, OR ANY OTHER PERSON
ACTING ON BEHALF OF ANY SUCH PREDECESSORS, AND (II) IF ANY THIRD PARTY,
INCLUDING, WITHOUT LIMITATION, ANY GOVERNMENTAL ENTITY OR AGENCY, SHALL THREATEN
OR FILE ANY CLAIM OR ACTION FOR DAMAGES, CLEAN-UP, OR OTHERWISE, AGAINST BUYER
OR ANY OF ITS AFFILIATES WITH RESPECT TO THE PROPERTY OR THE PROJECT WITH
RESPECT TO MATTERS OCCURING PRIOR TO CLOSING FOR WHICH SELLER HAS ANY LIABILITY
OR RESPONSIBILITY, BUYER SHALL HAVE THE RIGHT TO INTERPLEAD, CROSS CLAIM OR
OTHERWISE BRING SELLER INTO SUCH SUIT OR ACTION TO ADDRESS THE CLAIMS OF SUCH
THIRD PARTY.

 

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

 

6.04         Hazardous Materials. Except to the extent of Seller's
Representations, and further subject to the final two (2) paragraphs of Section
6.03 above, Buyer waives any rights or claims it may have against Seller or any
Seller Affiliates in connection with the presence of, or any loss, cost or
damage associated with, Hazardous Materials (as hereinafter defined) in, on,
above or beneath any Real Property or emanating therefrom, except as expressly
provided in this Agreement. Except to the extent of Seller's Representations,
and further subject to the final two (2) paragraphs of Section 6.03 above, if at
any time after the applicable Closing, any third party or any governmental
agency seeks to hold Buyer responsible for any loss, cost or damage arising from
any Hazardous Materials in, on, above or beneath any Real Property or for the
violation of any Hazardous Materials Laws (as hereinafter defined), Buyer agrees
that it shall not have the right to (a) implead Seller, (b) bring a contribution
action or similar action against Seller, or (c) otherwise seek to hold Seller
responsible with respect to such preexisting matter. As used herein, “Hazardous
Materials” shall mean and include, but shall not be limited to any petroleum
product, all hazardous or toxic substances, wastes or substances and any
substances or organisms (including any mold or fungi) which because of their
quantitated concentration, chemical, or active, flammable, explosive, infectious
or other characteristics, constitute or may reasonably be expected to constitute
or contribute to a danger or hazard to the health, safety or welfare of the
general public or of any occupants of the Improvements or to the environment,
including, without limitation, any hazardous or toxic waste or substances which
are included under or regulated by any applicable law or regulation (whether now
existing or hereafter enacted or promulgated, as they may be amended from time
to time) including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”),
42 U.S.C. §9601 et seq.; the Toxic Substance Control Act (“TSCAS”), 15 U.S.C.
§2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §1802; the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §9601, et seq.; the
Clean Water Act (“CWA”), 33 U.S.C. §1251 et seq.; the Safe Drinking Water Act,
42 U.S.C. §300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq., the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.,
similar state laws and regulations adopted thereunder (collectively, “Hazardous
Materials Laws”). The provisions of this Section shall survive the applicable
Closing or any termination of this Agreement.

 

 

 

 

6.05         No Representation. Seller has provided to Buyer certain information
regarding the Real Properties relating to certain periods of time in which
Seller owned the Real Properties including, without limitation, certain
historical financial information relating to the Real Properties and the items
set forth in Section 4 of this Agreement. Except to the extent of Seller's
Representations, Seller and Buyer hereby acknowledge that Seller makes no
representation or warranty that (i) such material is complete or accurate; or
(ii) Buyer will achieve similar financial or other results with respect to the
operations of the Real Properties, it being acknowledged by Buyer that Seller’s
operation of the Real Properties and allocations of revenues or expenses may be
vastly different than Buyer may be able to attain. Buyer acknowledges that it is
a sophisticated and experienced Buyer of real estate and further that Buyer has
relied upon its own investigation and inquiry with respect to the operation of
the Real Properties and releases Seller from any liability with respect to such
information.

 

SECTION 7

 

INSURANCE

 

7.01         Maintenance of Insurance. Until each Closing, Seller shall maintain
its present insurance on the applicable Real Property, which insurance in
respect of fire and casualty shall be covered by a standard all-risk policy in
the amounts as currently insured. Subject to the provisions of Section 7.02, the
risk of loss in and to the applicable Real Property shall remain vested in
Seller until the applicable Closing. Buyer will obtain its own insurance on the
Real Properties at each Closing. A list of the insurance that Seller maintains
in connection with the ownership, operation and development of the Property is
attached hereto as Schedule 7.01 and incorporated herein by reference.

 

7.02         Casualty or Condemnation. If prior to the applicable Closing, the
Improvements or any material portion thereof is damaged or destroyed by fire or
casualty, or any material portion of any Real Property is taken by eminent
domain by any governmental entity, then Buyer shall have the option, exercisable
by written notice given to Seller on or prior to either (i) the date that is ten
(10) days after Buyer’s receipt of notice of such damage, destruction or taking
(which notice shall be accompanied by an estimate of repair and replacement
costs or the amount of any condemnation award), or (ii) the originally scheduled
Closing Date (provided, that if the Closing Date is less than five (5) business
days from the date that Buyer is notified of such casualty or condemnation, then
the Closing Date shall be extended for a period of five (5) business days to
allow the Buyer the time to exercise its rights under this Section 7.02),
whichever is sooner, to terminate this Agreement in its entirety, in which event
the Deposit shall be returned to Buyer, and neither party shall have further
rights or obligations pursuant to this Agreement, except as expressly provided
herein. If Buyer does not elect to so terminate this Agreement or if such
damage, destruction, taking or threatened taking is not material, Buyer shall
proceed with the purchase of the Real Properties without reduction or offset of
the Purchase Price, and in such case, except to the extent Seller shall have
previously restored or made payments in connection with the restoration the
affected Real Property to its condition prior to the occurrence of any such
damage or destruction, Seller shall pay over or assign to Buyer all amounts
received or due from, and all claims against, any insurance company or
governmental entity as a result of such destruction or taking including without
limitation all claims and awards for lost revenues for any period from and after
the applicable Closing, and Buyer shall be entitled to a credit against the
Allocated Purchase Price for such affected Real Property equal to the deductible
amount, if applicable, under Seller’s insurance policy. For purposes of this
Section 7.02, “material portion” shall mean, with respect to any individual Real
Property (i) in the case of damage or destruction by fire or casualty, a portion
of such Real Property having a replacement cost equal to or in excess of three
percent (3%) of the Allocated Purchase Price; or (ii) in the case of a taking, a
portion of the Property for which the condemnation award is equal to or in
excess of three percent (3%) of the Allocated Purchase Price for such Real
Property.

 

 

 

 

SECTION 8

 

SELLER’S OBLIGATIONS PRIOR TO CLOSING

 

Seller covenants the following between the Effective Date and the applicable
Closing:

 

8.01         Operations. During the pendency of this Agreement, Seller shall
carry on its business and activities relating to the Real Properties, including
leasing of the Real Properties, substantially in the same manner as it did
before the Effective Date. Notwithstanding anything to the contrary contained
herein, Seller shall not be entitled to apply a Security Deposit due to a
default by a tenant which either (y) has been in existence for more than ninety
(90) days prior to the Effective Date or (z) is less than thirty (30) days old.

 

Seller shall use reasonable efforts to negotiate new leases for unrented
apartment units in the Improvements and/or Lease renewals for rented apartment
units in the Improvements and shall maintain an advertising and marketing
program for apartment units in the Improvements consistent with Seller’s past
practices at the Property. Except for amendments or Leases entered into pursuant
to renewal notices mailed prior to the execution of this Agreement, unless Buyer
agrees otherwise in writing, any new leases or renewals of existing Leases for
such apartment units entered into by Seller after the Effective Date until the
Closing or earlier termination of this Agreement shall be on Seller’s standard
apartment lease form for the Property, and shall be for terms of no less than
six (6) months and no more than thirteen (13) months. In all cases, Seller shall
retain the discretion to set rent rates, concessions, to the extent such
concessions consist of one month of free rent or less, and which concession is
"taken" up front and applied towards the first month's rent and not amortized
over the term of the lease (anything greater requiring Buyer's prior written
consent), and other terms of occupancy, provided Seller shall only enter into
new leases or renewals in the ordinary course of business taking into account
Seller’s then-current good faith evaluation of market conditions and further
provided, however, Seller shall not lease units for amounts less than the
amounts shown on Schedule 8.01 to this Agreement.

 

 

 

 

From and after the Closing Date on the Phase I Real Property, Buyer shall have
the right, but not the obligation to replace the leasing and marketing teams of
Seller's property manager with leasing and marketing teams with a third-party
leasing and management company reasonably acceptable to Seller (the “New
Leasing/Management Company”). Seller acknowledges that the following third party
management companies shall constitute acceptable replacement teams for purposes
of this Section 8.01: Bell Partners, Hawthorne Living and Greystar. In such
instance, Buyer shall assume exclusive responsibilities for leasing and
marketing the Property (provided, however, Seller shall continue to operate,
develop and maintain the Property in all other respects pursuant to this
Agreement) and shall indemnify, defend and hold Seller harmless from any claims,
liabilities, damages, losses, judgments, awards, settlements, costs and expenses
including but not limited to reasonable and actual attorney’s fees and court
costs (collectively, “Claims”) to the extent arising from or related to the
action or inaction of the New Leasing/Management Company; provided, however, the
foregoing indemnity shall not apply to the extent any such Claims are caused by
the negligence or willful and wrongful misconduct of Seller. Buyer shall ensure
that the New Leasing/Management Company uses commercially reasonable efforts to
negotiate new leases for unrented apartment units in the Phase II Real Property
and shall maintain an advertising and marketing program for apartment units in
the Phase II Real Property comparable to Seller’s past practices at the
Property. Unless Seller agrees otherwise in writing, any new leases for
apartment units within the Phase II Real Property after the Effective Date until
the Phase II Closing or earlier termination of this Agreement shall be on a
standard apartment lease form for the Property that is comparable to Seller’s
current lease form, and shall be for terms of no less than six (6) months and no
more than thirteen (13) months. In all cases, Buyer shall retain the discretion
to set rent rates, concessions, to the extent such concessions consist of one
month of free rent or less , and which concession is "taken" up front and
applied towards the first month's rent and not amortized over the term of the
lease (anything greater requiring Seller’s prior written consent), and other
terms of occupancy, provided Buyer shall only enter into new leases in the
ordinary course of business taking into account Buyer’s then-current good faith
evaluation of market conditions and further provided, however, Buyer shall not
lease units for amounts less than the amounts shown on Schedule 8.01 to this
Agreement.

 

8.02         Continuation/Termination of Service Contracts. Seller shall not
modify or amend any Service Contract or enter into any new service contract for
any Real Property without the prior written consent of Buyer, which consent
shall not be unreasonably withheld or delayed, unless such contract is
terminable without penalty by the then owner of the applicable Real Property
upon not more than thirty (30) days’ notice and with no termination fee (or
unless Seller pays any such termination fee), in which event no prior consent of
Buyer shall be required. Prior to the expiration of the Inspection Period, Buyer
shall deliver notice to Seller of which Service Contracts Buyer elects to cause
Seller to terminate. Seller will provide a notice of termination for all Service
Contracts that Buyer elects to cause Seller to terminate, provided that such
Service Contracts can be terminated in accordance with their terms without the
payment of a termination fee or penalty by Seller, unless Buyer agrees to pay
any and all fees or penalties in connection with such termination (the
“Terminable Service Contracts”). Buyer shall assume at the applicable Closing
(i) the Terminable Service Contracts until such time as the termination of such
Terminable Service Contracts by Seller shall become effective (provided,
however, Seller shall be responsible in such instances to pay any costs
associated with such period following Closing), (ii) all Service Contracts that
cannot be terminated in accordance with their terms unless Buyer elects to cause
Seller to terminate the same and Buyer pays any and all fees or penalties in
connection with such termination, and (iii) all Service Contracts that Buyer has
not notified Seller on or prior to the expiration of the Inspection Period to
terminate. In any event, Seller will terminate, at no cost to Buyer, all
management agreements and all contracts described on Schedule E attached hereto
as “National and Regional Contracts.”

 

8.03         Replacement of Personal Property. No material personal property
included as part of the Property shall be removed from the Property unless the
same is replaced with substantially similar items of substantially similar
quality prior to the applicable Closing.

 

8.04         Tax Procedure. After the expiration of the Inspection Period,
Seller shall not withdraw, settle or otherwise compromise any protest or
reduction proceeding affecting real estate taxes assessed against the Property
for any fiscal period in which the Closing is to occur or any subsequent fiscal
period without the prior written consent of Buyer. Real estate tax refunds and
credits received after the Closing which are attributable (a) to any fiscal
period prior to the fiscal tax year during which the Closing occurs shall be
paid to Seller, and (b) to the fiscal year during which the Closing occurs shall
be apportioned between Seller and Buyer, after deducting the expenses of
collection thereof, based upon the relative time periods each owns the Property,
which obligation shall survive the applicable Closing.

 

 

 

 

8.05         Access. Subject to the provisions of Section 6.01, Seller shall
allow Buyer or Buyer’s representatives access to the Real Properties during the
pendency of this Agreement, the Leases and other documents required to be
delivered under this Agreement, provided Buyer agrees that the original Leases
and all other original documents shall remain on-site at the Property.

 

8.06         Rent Rolls. Seller shall deliver to Buyer updated Rent Rolls in
anticipation of the applicable Closing for purposes of calculating the
prorations and adjustments pursuant to Section 11 below.

 

8.07         Rent Ready Units. Between the Effective Date and Closing, Seller
will cause vacant rental units at the applicable Real Property (each a “Vacant
Unit” and collectively the “Vacant Units”) to be “made ready” for reletting and
occupancy in accordance with Seller’s current standards and timetable for
turning units over. Seller has no obligation to have all of the Vacant Units
“made ready” as of the applicable Closing Date, but only those Vacant Units that
would have been “made ready” in the ordinary course of business. If any Vacant
Unit has been vacant for more than ten (10) days prior to the Closing Date and
such Vacant Unit is not in move-in condition as of the Closing Date (based upon
the condition of other apartments leased at the Property prior to the Closing
Date), then Buyer shall receive a credit at Closing in an amount equal to Five
Hundred and No/100 Dollars ($500.00) for each such Vacant Unit.

 

8.08         No Adverse Changes. Except as otherwise set forth in this
Agreement, including without limitation Section 1.06, Seller will not cause or
permit any grading, excavation or material construction upon the Property or any
material addition, alteration or removal of any improvements, fixtures or
equipment forming a part of the Property. Seller may, however, make repairs to
or upon the Property as appropriate in connection with the operation of the
Property. Seller will not initiate or permit any zoning reclassification of the
Property or seek any variance under existing zoning ordinances applicable to the
Property to use or permit the use of the Property in such a manner which would
result in such use becoming a nonconforming use under applicable zoning
ordinances or other governmental requirements. Seller will not impose any
restrictive covenants, liens or encumbrances on the Property or execute or file
any subdivision plat affecting the Property nor permit such imposition,
execution or filings by any other party which will not be removed at the
applicable Closing.

 

8.09         No Marketing. Seller on behalf of itself, its agents, contractors
and representatives agrees that during the term hereof, it will not enter into
any written agreement or letter of intent to sell the Property to any party
other than Buyer.

 

8.10         Notice of Adverse Action. Seller will advise Buyer promptly of any
written notice or proceeding contemplated by Sections 5.01 (d) and (f) herein.

 

SECTION 9

 

SELLER’S CLOSING OBLIGATIONS

 

9.01         Closing, Deliveries and Obligations. At each Closing, Seller shall
deliver the following to the Escrow Agent (or made available at the Property as
noted below):

 

 

 

 

(a)          Deed. A special warranty deed for each Real Property in the
applicable form attached hereto as Exhibit A (each a “Deed” and collectively the
“Deeds”), duly executed and acknowledged by the applicable Seller, which conveys
the applicable Real Property to Buyer, subject only to Permitted Exceptions
applicable to such Real Property. To the extent the legal description contained
in the Deed differs from the legal description contained in the New Survey,
Seller shall also deliver a quitclaim deed, duly executed and acknowledged by
Seller, which conveys the legal description contained in the New Survey.

 

(b)          Bill of Sale. A bill of sale for each Real Property in the form
attached hereto as Exhibit B, as executed by the applicable Seller.

 

(c)          General Assignment. A general assignment for each Real Property in
the form attached as Exhibit C (the “Assignments”), as executed by the
applicable Seller.

 

(d)          Title Affidavits. Such affidavits as the Title Insurer may
reasonably require in order to omit from its title insurance policies all
exceptions, other than Permitted Exceptions, for (i) parties in possession other
than under the rights to possession granted under the applicable Leases; and
(ii) mechanics’ liens, including an affidavit substantially similar to the form
attached as Schedule 9.01(d) attached hereto and incorporated herein by
reference.

 

(e)          Notices of Sales. Letters in the form attached as Exhibit D,
executed by the applicable Seller, advising the tenants under the Leases of the
sale of the applicable Real Property to Buyer and directing that all rents and
other payments thereafter becoming due under the Leases be sent to Buyer or as
Buyer may direct.

 

(f)          Non-Foreign Affidavit. A certification with respect to compliance
by the applicable Seller with the Foreign Investment and Real Property Tax Act,
IRC Section 1445(b)(2), as amended, in the form attached as Exhibit E.

 

(g)          Management Agreement Termination. A termination of the existing
management agreement for each Real Property, executed by the applicable Seller
and property manager, in the form attached as Exhibit F.

 

(h)          Information for 1099-S Report Filing. The Information for Real
Estate 1099-S Filing as Required by the Internal Revenue Service, in the form
attached hereto as Exhibit G.

 

(i)          Transfer Tax Declaration. Any transfer tax declarations, if any,
required to be filed in connection with the recording of the Deeds.

 

(j)          State Law Disclosures. Such disclosures and/or certifications as
may be required by applicable state and local law in connection with the
conveyance of any Real Property.

 

(k)          Property Documents. At each Closing, Seller shall provide Buyer
with the originals of all available documents, copies of which were provided to
Buyer pursuant to Section 4 hereof and shall also provide Buyer with all keys to
the Property, together with all related IDs, access codes, and passwords, alarm
codes, and all telephone numbers and listings employed in connection with the
Real Property or the operations thereon, all to the extent owned and in the
possession of Seller or Seller’s property manager. To the extent in the
possession of the applicable Seller or the applicable Seller’s property manager
(and in all cases to be made available at the Property): (i) originals (or
copies to the extent originals are not available) of all Leases and Service
Contracts, and related documents; and (ii) originals (or copies to the extent
originals are not available) of all certificates of occupancy, warranties,
guaranties, governmental permits, approvals and licenses issued for or with
respect to the Property.

 

 

 

 

(l)          Settlement Statement. A settlement statement for the transaction
relating to each Real Property setting forth adjustments, prorations and
expenses provided for herein (each a Settlement Statement and collectively, the
“Settlement Statements”), executed by the applicable Seller.

 

(m)          Certification. A written certification by Seller updating all
representations and warranties of Seller set forth in Section 5.01 hereof (the
“Seller’s Representation Certificate”).

 

(n)          Assignment of Phase I Construction Contracts. At only the Closing
for the Phase I Real Property, an assignment of all of Seller’s rights,
interests and remedies in and to (i) that certain AIA Document A102-2007 between
Seller, as Owner, and Carocon Corporation as Contractor dated as of October 1,
2012, together with that certain AIA Document A201-2007, General Conditions of
the Contract for Construction which is a part thereof (collectively the “Phase I
GMAX”), and (ii) that certain agreement dated December 22, 2011, between Seller,
as Owner, and LandDesign, Inc., respecting the provision of professional
engineering services in connection with the construction of the Improvements at
the Property (the “Phase I Engineer’s Contract”); and (iii) that certain
Standard Form of Agreement for Architectural Services, dated January 10, 2012,
between Seller, as Owner, and Narmour Wright, as Architect (the “Phase I
Architect’s Contract”).  The GMAX, the Engineer’s Contract and the Architect’s
Contract are hereinafter referred to as the “Phase I Construction Contracts”). 

 

(o)          Assignment of Phase II Construction Contracts. At only the Closing
for the Phase II Real Property, an assignment of all of Seller’s rights,
interests and remedies in and to (i) that certain AIA Document A102-2007 between
Seller, as Owner, and Carocon Corporation as Contractor dated as of August 25,
2014, together with that certain AIA Document A201-2007, General Conditions of
the Contract for Construction which is a part thereof (collectively the “Phase
II GMAX”), and (ii) that certain agreement dated January 20, 2014, between
Seller, as Owner, and LandDesign, Inc., respecting the provision of professional
engineering services in connection with the construction of the Improvements at
the Property (the “Phase II Engineer’s Contract”); and (iii) that certain
Proposal of Architectural Services, dated February 25, 2014, between Seller, as
Owner, and Narmour Wright, as Architect (the “Phase II Architect’s Contract”). 
The GMAX, the Engineer’s Contract and the Architect’s Contract are hereinafter
referred to as the “Phase II Construction Contracts”, and, together with the
Phase I Construction Contracts, collectively referred to herein as the
“Construction Contracts”).

 

(p)          Other Documents. Any other documents reasonably required by the
Escrow Agent to be delivered by Seller in order to consummate the transaction
expressly contemplated by this Agreement.

 

9.02         Seller’s Expenses. At each Closing, Seller shall pay with respect
to the applicable Real Property (i) its own counsel fees; (ii) one-half of any
escrow fees; (iii) any transfer tax, documentary stamp tax or excise tax due in
connection with the conveyance of the Property; (iv) all costs and expenses
incurred in connection with the transfer of any transferrable permits,
warranties or licenses in connection with the ownership or operation of the
Property and (v) those fees, costs and expenses customarily charged at closing
to a seller in accordance with the custom of the State of North Carolina.

 

9.03         Amounts Due Under Construction Contracts. Seller shall cause all
amounts due in connection with the Phase I Construction Contracts to be paid in
full on or prior to the Closing for the Phase I Real Property, and shall provide
final lien waivers, in recordable form, from any and all vendors and contractors
who are parties to the Phase I Construction Contracts at the Closing for the
Phase I Real Property and who have performed work on, or provided materials with
respect to, the Phase I Real

 

 

 

 

Property within the one hundred and twenty (120) day period immediately
preceding the Closing for the Phase I Real Property. Except for any retainage
that is held back by Seller pursuant to the terms of the Phase II Construction
Contracts, Seller shall cause all amounts due in connection with the Phase II
Construction Contracts for the Phase II Real Property to be paid in full on or
prior to the Closing for the Phase II Real Property, and shall provide
conditional lien waivers (which are contingent solely upon payment of the
retainage owned after the items set forth on the Punch List have been
completed), in recordable form, from all vendors and contractors who are parties
to the Phase II Construction Contracts at the Closing for the Phase II Real
Property. The terms of this Section 9.03 shall survive each Closing.

 

SECTION 10

 

BUYER’S CLOSING OBLIGATIONS

 

At each Closing, Buyer shall:

 

10.01         Payment of Purchase Price. Deliver to the Escrow Agent the
Allocated Purchase Price, as adjusted pursuant to the express provisions this
Agreement (including, without limitation, the apportionments under Sections 2.03
and 11).

 

10.02         Assignments. Deliver to the Escrow Agent the Assignments, as
executed by Buyer.

 

10.03         Transfer Tax Declaration. Any transfer tax declarations, if any,
required to be filed in connection with the recording of the Deeds.

 

10.04         State Law Disclosures. Such disclosures and/or certifications as
may be required by applicable state and local law in connection with the
conveyance of any Real Property.

 

10.05         Settlement Statement.         Deliver to the Escrow Agent the
Settlement Statements, executed by Buyer.

 

10.06         Reciprocal Easement Agreement. Deliver to Seller, for the benefit
of the Phase II Property, an easement granting full and unrestricted access,
ingress, egress and regress in, over and to all driveways, parking
areas/garages, walkways, alleyways, hallways, common areas, landscaped areas,
and amenities constructed or to be constructed upon the Phase I Real Property as
well as for the construction and finalization of the Improvements on the Phase
II Real Property (the “Reciprocal Easement Agreement”). The Reciprocal Easement
Agreement shall automatically terminate upon Buyer’s acquisition of the Phase II
Real Property. The form of the Reciprocal Easement Agreement is attached hereto
as Exhibit H.

 

10.07         Other Documents. Deliver such other documents or instruments as
shall reasonably be required by Escrow Agent to consummate the transaction
contemplated herein.

 

10.08         Buyer’s Expenses. Buyer shall pay with respect to the applicable
Real Property (i) its own counsel fees; (ii) one-half of any escrow fees; (iii)
the cost of any New Survey; (iv) the base premium for the Title Policy, together
with the cost of any additional premiums charged by the Title Insurer for the
Title Policy, including, without limitation, the cost of any extended coverage
and the cost of any endorsements to the Title Policy requested by Buyer; (v) all
costs and expenses associated with Buyer’s financing, if any (provided such
financing shall not be a condition to Closing), including, without limitation,
all cost for the lender’s title insurance policy and any mortgage tax; (vi)
intentionally omitted; (vii) all costs and expenses with respect to termination
of Service Contracts which Buyer elects to terminate pursuant to Section 8.02
above; (viii) intentionally omitted; (ix) any recording fees associated with
recordation of the Deeds; and (x) those fees, costs and expenses customarily
charged at closing to a buyer in accordance with the custom of the State of
North Carolina.

 

 

 

 

SECTION 11

 

APPORTIONMENTS AND ADJUSTMENTS TO PURCHASE PRICE

 

Seller and Buyer shall cooperate to produce, prior to the applicable Closing
Date, a schedule of prorations for each Real Property effective as of the
applicable Closing Date as complete and accurate as reasonably possible.
Notwithstanding any terms herein to the contrary, for purposes of calculating
prorations, Buyer shall be deemed to be in title to the Property, and therefore
entitled to the income and responsible for the expenses, for the entire
applicable Closing Date and thereafter, and Seller shall be entitled to the
income and responsible for the expenses for the period prior to the applicable
Closing Date.

 

The following apportionments shall be made between the parties at each Closing
as of the close of the business day prior to the applicable Closing:

 

(a)          Buyer shall receive from Seller a credit for any rent and other
income under Leases collected by Seller before Closing that applies to any
period after Closing. Uncollected rent and other uncollected income shall not be
prorated at Closing. After Closing, Buyer shall apply all rent and income
collected by Buyer from any tenant under Leases, first to Seller for any portion
of such tenant’s monthly rental that applies to the month of Closing, then to
Buyer for the remainder of tenant’s monthly rental that applies to the month of
Closing, and last to arrearages in the reverse order in which they were due
(i.e. for avoidance of doubt, arrearages first coming due after Closing shall be
paid first), remitting promptly to Seller any balance properly allocable to
Seller’s period of ownership. Buyer shall bill and use commercially reasonable
efforts to collect such rent arrearages in the ordinary course of business, but
shall not be obligated to engage a collection agency or take legal action to
collect any rent arrearages. Seller shall be entitled to pursue rents and other
income under Leases from prior tenants of the Property (i.e. to the extent no
longer in possession under Leases) properly payable to Seller, which pursuit may
include, but shall not be limited to, filing a law suit against such tenant, so
long as such lawsuit does not seek a termination of the Lease or eviction of the
tenant; provided, however, in no event shall Seller be entitled to pursue rents
from current tenants of the Property. Any rent or other income received by
Seller after Closing which are owed to Buyer shall be remitted to Buyer promptly
after receipt for allocation and disbursement as provided herein;

 

(b)          Refundable security deposits and other refundable deposits: it is
the intent of the parties that all refundable security deposits and other
refundable deposits made by current residents shown on the Rent Roll shall be
transferred by Seller to Buyer at Closing. On the Closing Date, Buyer shall in
writing acknowledge receipt of and expressly assume all Seller’s financial and
custodial obligations with respect to all such security deposits, it being the
intent and purpose of this provision that, at Closing, Seller will be relieved
of all fiduciary and custodial obligations with regard to current residents, and
that Buyer will assume all such obligations and be directly accountable to the
residents of each Real Property with respect to all such security deposits to
the extent assigned;

 

(c)          There shall be no adjustment for wages, vacation pay, pension and
welfare benefits and other fringe benefits of all persons employed by Seller at
the Property; it being the intent of the parties that simultaneously with the
Closing, Seller shall terminate any existing management agreement and Buyer
shall have no liability or obligation with respect to any employee of Seller or
its management company prior to Closing (other than locator fees, leasing or
brokerage commissions payable by Buyer pursuant to subparagraph (g) below);

 

 

 

 

(d)          Real estate taxes, personal property taxes, and assessments, if
any, on the basis of the most recent billing period, as reflected on the actual
invoices/bills issued by the appropriate taxing authority;

 

(e)          Water, sewer, electric, telephone and all other utility and fuel
charges (to the extent possible, prorations will be handled by meter readings on
(or as near as possible to) the Closing Date, subject to adjustment after
Closing on a per diem basis, when the next reading is available). Any current
deposits with utility companies shall remain the property of Seller and shall
not be assigned or credited at Closing;

 

(f)          Seller shall receive a credit for prepayments paid by Seller under
assigned Service Contracts and Buyer shall receive a credit for any initial lump
sum rental or bonus payments made by tenants or suppliers prorated over the term
of the applicable agreement for such occupancy or services for that portion
thereof occurring on and after the Closing Date;

 

(g)          Buyer shall be responsible for all locator fee, leasing or
brokerage commissions for tenants who have executed a lease prior to the Closing
Date but do not move in and commence paying rent until after the Closing Date
and Seller shall be responsible for all locator fee, leasing or brokerage
commissions for tenants who have executed a lease prior to the Closing Date and
who move in prior to the Closing Date;

 

(h)          The cost of the Phase II As-Built Survey shall be shared equally by
Buyer and Seller; and

 

(i)          All other income and expenses with respect to the Property.

 

If the Closing shall occur before the applicable tax bill is available (or
before a new tax rate or new assessed valuation is fixed) for the fiscal period
in which Closing occurs, the apportionment of taxes at the Closing shall be upon
the basis of the current tax rate and assessed valuation, as applicable.
Promptly after the tax bill for the fiscal period in which Closing occurs is
available (or the new tax rate or new assessed valuation is fixed), the
apportionment of taxes shall be recomputed. Any discrepancy resulting from such
recomputation shall be promptly corrected. The obligations set forth in this
paragraph shall survive until ninety (90) days after the tax bill for such taxes
which were prorated on the basis of an estimate are received by Buyer.

 

If any operating expenses or other prorations (other than taxes and utility bill
back pursuant to Section 11(e) above) cannot conclusively be determined as of
the Closing Date, then the same shall be adjusted at Closing based upon the most
recently issued invoices/bills as of the Closing Date and shall be re-adjusted
within ninety (90) days after the Closing occurs. Any discrepancy resulting from
such recomputation and any errors or omissions in computing apportionments at
Closing shall be promptly corrected. The obligations set forth in this paragraph
shall survive the Closing for a period of ninety (90) days.

 

SECTION 12

 

FAILURE TO PERFORM

 

12.01         Buyer’s Election. If Seller is unable to satisfy all of Seller’s
obligations as set forth in this Agreement in all material respects, Buyer shall
have the right to elect, in its sole discretion, at the applicable Closing, to
accept such title as Seller can deliver to the Property in its then condition
and to pay therefor the Purchase Price without reduction or offset, in which
case Seller shall convey such title for such price.

 

 

 

 

12.02         Seller’s Default. If at the applicable Closing, Seller is unable
to satisfy all of Seller’s obligations as set forth in this Agreement in all
material respects and Buyer does not elect to take title as provided in Section
12.01, Seller shall be in default hereunder and Buyer may elect, as Buyer’s sole
and exclusive remedy, to either: (i) waive such default and proceed with the
Closing without reduction of the Purchase Price; (ii) terminate this Agreement
and the Deposit shall be forthwith returned to Buyer, whereupon Seller shall
reimburse Buyer for Buyer's actual and documented third party out of pocket
costs and expenses incurred in connection with this Agreement not to exceed the
sum of $25,000.00, and, to the extent Buyer has paid any rate lock or loan
commitment fee that is forfeited because the transaction contemplated hereunder
failed to close due to Seller's default, the amount of any such rate lock or
loan commitment fee so forfeited not to exceed the sum of $400,000.00, whereupon
neither party shall have further rights or obligations pursuant to this
Agreement, except as expressly provided herein; or (iii) compel specific
performance by Seller hereunder, in which event the Deposit shall be delivered
to Seller at Closing and credited against the Purchase Price, provided, however,
that Buyer shall only be entitled to such remedy if (A) any such suit for
specific performance is filed within ninety (90) days after the then scheduled
Closing Date, and (B) Buyer is not in default under this Agreement.
Notwithstanding any of the foregoing to the contrary, if Buyer is unsuccessful
in compelling specific performance and Seller is determined by a court of
competent jurisdiction to have been in default of this Agreement, then Buyer may
seek enforcement of any and all other remedies available to it under applicable
law for such default. For purposes of this Section 12.02, Seller shall be deemed
to have satisfied its obligations in all material respects so long as: (i)
Buyer’s lender is not prevented from issuing its loan for Buyer’s financing of
the Property, and/or (ii) would cost to cure any failure by Seller to comply
with its obligations hereunder does not exceed $30,000.00, as determined by
Escrow Agent; provided, however, that Seller shall credit Buyer at Closing the
actual cost to cure any failure by Seller to comply with its obligation
hereunder that does not exceed $30,000.00.

 

12.03         Buyer’s Default. If Buyer is unable to satisfy all of Buyer’s
obligations as set forth in this Agreement in all material respects, Buyer shall
be in default hereunder and Seller shall, as its sole and exclusive remedy,
declare this Agreement to be terminated, whereupon Seller shall be entitled to
immediately receive all of the Deposit as liquidated damages hereunder (and not
as a penalty), it being agreed between the parties hereto that the actual
damages to Seller in the event of such breach are impractical to ascertain and
the amount of the Deposit is a reasonable estimate thereof, Seller hereby
expressly waiving and relinquishing any and all other remedies at law or in
equity. Upon such termination, neither Buyer nor Seller shall have any further
rights, obligations or liabilities hereunder, except as otherwise provided
herein. Notwithstanding the foregoing, nothing herein shall be deemed to limit
Buyer’s liability to Seller for the full amount of any damages arising out of or
in connection with Buyer’s indemnification obligations hereunder or for
attorneys’ fees and costs as provided in Section 16.16 below.

 

Notwithstanding anything to the contrary contained in this Section 12.03, if
Buyer has not filed suit for specific performance within the time period
provided above and records a lis pendens or otherwise enjoins or restricts
Seller’s ability to sell and transfer the Property (a “Buyer’s Action”), Seller
shall not be restricted by the provisions of this Section 12.03 from bringing an
action against Buyer seeking expungement or relief from any filed lis pendens,
injunction or other restraint, and/or recovering fees, costs and expenses
(including attorneys’ fees) which Seller may suffer or incur as a result of any
Buyer’s action but only to the extent that Seller is the prevailing party; and
the amount of any such fees, costs and expenses awarded to Seller shall be in
addition to the liquidated damages set forth herein.

 

 

 

 

12.04         Cure. If either Buyer or Seller fails to perform any of their
respective obligations under this Agreement (excluding the closing obligations
under Sections 9 and 10 hereof), the non-defaulting party shall give written
notice to the defaulting party specifying such default and, except as to
defaults which occur as of the applicable Closing, the defaulting party shall
not be in default under this Agreement unless the defaulting party fails to cure
such default within five (5) business days after the delivery by the
non-defaulting party of said written notice; provided, however, in no event
shall the aforementioned cure period extend the Closing Date beyond the date
which is two (2) business days prior to the expiration of the Loan Deadline.
Notwithstanding anything in the foregoing sentence to the contrary, if either
party is in default of their respective closing obligations under Sections 9 and
10 hereof, the non-defaulting party shall not be required to deliver notice and
the defaulting party shall not be entitled to a cure period with respect to a
default of any closing obligation under said Sections.

 

SECTION 13

 

BROKERAGE FEES

 

Seller and Buyer mutually represent and warrant that Dean Smith of ARA Real
Estate Investment Services (“Broker”) is the only broker with whom they have
dealt in connection with this purchase and sale and that neither Seller nor
Buyer knows of other any broker who has claimed or may have the right to claim a
commission in connection with this purchase and sale. The commission of the
Broker shall be paid by Seller pursuant to a separate agreement, and to the
extent of Closing, Seller shall be obligated to pay such commission in
accordance with such separate agreement. In any event, Buyer shall have no
obligation to pay a brokerage commission to Broker. Seller and Buyer shall
indemnify and defend each other against any costs, claims or expenses, including
attorneys’ fees, arising out of the breach on their respective parts of any
representations, warranties or agreements contained in this Section. Buyer
acknowledges and agrees that Broker is not authorized by Seller to make, and
Broker has not at any time made, any representation or warranty of any kind or
character, express or implied, with respect to Seller or the Property. The
representations and obligations under this Section shall survive the applicable
Closing or, if the Closing does not occur, the termination of this Agreement.

 

SECTION 14

 

NOTICES

 

14.01         Effective Notices. All notices and/or notifications under this
Agreement shall be in writing and shall be either: (i) delivered personally
(delivery to be deemed when so delivered); (ii) sent by Federal Express or other
comparable overnight delivery courier (delivery is deemed to be one (1) business
day after deposit with such overnight courier); or (iii) sent by email (delivery
to be deemed when so sent), to Seller at 2448 Park Road, Charlotte, NC 28203,
Attn: George Warren, Telephone No: 704.602.2061,email:
gwarren@marshproperties.com, and to Buyer at 712 Fifth Avenue, 9th Floor, New
York, NY 10019, Attn: James G. Babb, Telephone No: 212.843.1601, email:
jbabb@bluerockre.com, and Mike Konig, Telephone No: 908.415.8869, email:
mkonig@bluerockre.com. Notices delivered personally or by email shall be deemed
effective when so delivered. Copies of all such notices to Buyer shall be sent
to Eric L. Wilensky, Nelson Mullins Riley & Scanborough, LLP, 201 17th Street
NW, Suite 1700, Atlanta, GA 30363, Telephone No.: 404.322.6469, email:
eric.wilensky@nelsonmullins.com, and copies of all such notices to Seller shall
be sent to John R. Buben, Jr., Johnston Allison & Hord, P.A., 1065 E. Morehead
Street, Charlotte, NC 28204, Telephone No.: 704.998.2227, email:
jbuben@jahlaw.com. Any notice required or permitted by this Agreement may be
given by counsel for the party giving notice in a form provided herein.

 

 

 

 

SECTION 15

 

LIMITATIONS ON SURVIVAL

 

15.01         Survival. Except as otherwise expressly set forth in this
Agreement, no representations, warranties, covenants, indemnities or other
obligation of Seller set forth in this Agreement shall survive the applicable
Closing, and no action based thereon shall be commenced after Closing. The
representations, warranties, covenants, indemnities and other obligations of
Seller which are expressly provided to survive applicable Closing shall survive
until six (6) months after the Closing (unless otherwise expressly set forth
herein), and no action based thereon may be commenced more than six (6) months
after the Closing. If Buyer does not institute a lawsuit therefore in a court of
competent jurisdiction within six (6) months after the applicable Closing, Buyer
shall be deemed to have waived all of its rights to claim and sue for any breach
by Seller of any of its representations, warranties, covenants, indemnities or
other obligations of Seller pursuant to this Agreement. Seller shall have no
liability to Buyer after the applicable Closing for any matter disclosed by
Seller or learned by Buyer prior to said Closing. For avoidance of doubt, the
phrase "shall survive Closing" or other similar phrases shall be deemed to mean
the Closing of the Phase I Real Property with respect to the representations,
warranties, covenants, indemnities or other obligations pertaining solely to the
Phase I Real Property, and, to the extent it occurs, the Closing of the Phase II
Real Property with respect to the representations, warranties, covenants,
indemnities or other obligations pertaining solely to the Phase II Real
Property.

 

15.02         Merger. The delivery of the Deeds by Seller, and the acceptance
and recording thereof by Buyer, shall be deemed the full performance and
discharge of each and every obligation on the part of Seller to be performed
hereunder and shall be merged in the delivery and acceptance of the Deeds,
except as provided in Section 15.01 and except for such other obligations of
Seller which are expressly provided herein to survive the applicable Closing.

 

SECTION 16

 

MISCELLANEOUS PROVISIONS

 

16.01         Assignment. Buyer shall be entitled to assign, in whole or in
part, this Agreement and its rights hereunder to one or more corporations,
general partnerships, limited partnerships, limited liability companies or other
lawful entities entitled to do business in the state in which the Real
Properties are located provided such entity or entities, shall be controlled by,
controlling or under common control with Buyer (each, an “Assignee”); provided,
however, that any such assignment shall not relieve the original Buyer from all
covenants, obligations and liabilities under this Agreement. In the event of
either a complete or partial assignment of this Agreement to an Assignee:
(a) Buyer shall notify Seller promptly, and in no event less than five (5)
business days prior to the applicable Closing Date of the assignment of the Real
Property or Real Properties subject to the assignment, (b) Buyer and such
Assignee shall be jointly and severally liable under this Agreement from and
after such assignment, (c) Assignee shall assume all obligations of Buyer under
this Agreement with regard to the applicable Real Property or Real Properties,
and (d) from and after any such assignment the term “Buyer” shall be deemed to
mean the Assignee under any such assignment.

 

16.02         Limitation of Liability. No shareholders, partners or members of
either party, nor any of its or their respective officers, directors, agents,
employees, heirs, successors or assigns shall have any personal liability of any
kind or nature for or by reason of any matter or thing whatsoever under, in
connection with, arising out of or in any way related to this Agreement and the
transactions contemplated herein, and each party hereby waives for itself and
anyone who may claim by, through or under such party any and all rights to sue
or recover on account of any such alleged personal liability.

 

 

 

 

Notwithstanding anything set forth in this Agreement to the contrary, Buyer
agrees that Seller shall have no liability to Buyer for any breach of Seller’s
covenants, agreements, representations or warranties hereunder or under any
other agreement, document, certificate or instrument delivered by Seller to
Buyer unless the valid claims for all such breaches collectively aggregate more
than Twenty-Five Thousand and 00/100 Dollars ($25,000.00), in which event the
full amount of such valid claims shall be actionable, up to the cap set forth in
the following sentence. Further, Buyer agrees that any recovery against Seller
for any breach of Seller’s covenants, agreements, representations and warranties
hereunder or under any other agreement, document, certificate or instrument
delivered by Seller to Buyer, or under any law applicable to the Property or
this transaction, shall be limited to Buyer’s actual damages not in excess of
two percent (2%) of the Purchase Price in the aggregate and that in no event
shall Buyer be entitled to seek or obtain, and Buyer hereby waives any right to
pursue a claim for, any other damages of any kind, including, without
limitation, consequential, indirect or punitive damages. Furthermore, Seller’s
liability under this Agreement is explicitly limited to Seller’s interest in the
Property, including any proceeds thereof. Buyer shall have no recourse against
any other property or assets of Seller, any assets of any of the past, present
or future, direct or indirect, shareholders, partners, members, managers,
principals, directors, officers, agents, incorporators, affiliates or
representatives of Seller, Marsh Realty Company, and Marsh Properties, LLC
(collectively, “Seller Parties”) or of any of the assets or property of any of
the foregoing for the payment or collection of any amount, judgment, judicial
process, arbitral award, fee or cost or for any other obligation or claim
arising out of or based upon this Agreement and requiring the payment of money
by Seller. Except as otherwise expressly set forth in this Section 16.02,
neither Seller nor any Seller Party shall be subject to levy, lien, execution,
attachment or other enforcement procedure for the satisfaction of any of Buyer’s
rights or remedies under or with respect to this Agreement, at law, in equity or
otherwise. Buyer shall not seek enforcement of any judgment, award, right or
remedy against any property or asset of Seller or any Seller Parties other than
Seller’s interest in the Property or any proceeds thereof. Notwithstanding the
foregoing, from and after the Closing of the Phase II Real Property, Seller
agrees to maintain liquid assets in an amount not less than One Hundred Thousand
and No/100 Dollars ($100,000.00) for the Phase II Real Property for a period of
time equal to the survival period for the Closing of the Phase II Real Property
set forth in Section 5.03 of this Agreement. The provisions of this Section
16.02 shall survive the applicable Closing or any termination or purported
termination of this Agreement.

 

Subject to the limitations on liability set forth in this Agreement, including,
without limitation, the provisions of Section 15.01 above and this Section
16.02, Seller shall indemnify and hold harmless and defend Buyer from and
against any and all demands, obligations, assessments, losses, costs, claims,
liabilities, judgments, and damages (including, without limitation, reasonable
attorneys’ and accountants’ fees and any costs reasonably incurred in
investigating, preparing or defending against or prosecuting any litigation or
claim), relating or attributable to a breach of any of the representations,
warranties, covenants and/or indemnifications of Seller set forth in this
Agreement.

 

16.03         Independent Responsibility/No Alter Ego.  The parties hereby agree
that the obligations of the Parties under this Agreement are separate and
distinct, and that no party's affiliate (of any type or nature) or other third
party is responsible in any manner whatsoever for the debts, liabilities or
obligations of any party hereto.  As such, the parties agree that no party's
affiliate (of any type or nature) or other third party is an alter-ego of any
other party (or any affiliate thereof) or in any manner is or shall be
vicariously, derivatively or otherwise liable for the debts, liabilities or
obligations of any party or any affiliate thereof (collectively, “Derivative
Claims”).  The parties further agree that, as a material part of and material
inducement for the transactions contemplated by this Agreement, they will not
assert any Derivative Claims in any dispute, claim or controversy relating to or
arising out of this Agreement.  The provisions of this Section 16.03 shall
survive the closing or consummation of the transactions contemplated by this
Agreement or any termination or purported termination of this Agreement.

 

 

 

 

16.04         Integration. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

16.05         Governing Law. This Agreement shall be governed by, and construed
in accordance with the laws of the state of North Carolina. Each party hereby
irrevocably and unconditionally (a) agrees that any action, suit or proceeding
arising out of or related to this Agreement or any of the transactions
contemplated hereby, whether based in contract, tort or any other legal theory,
shall be brought exclusively in the state or federal courts located in
Charlotte, North Carolina (and in the appropriate appellate courts therefrom);
(b) consents and submits to the personal jurisdiction of such courts in any such
action, suit or proceeding; (c) waives, to the fullest extent permitted by law,
any claim, defense or objection to the venue of such courts (whether on the
basis of forum non conveniens or otherwise); (d) agrees that it will not attempt
the removal of any such action, suit or proceeding to any other court, whether
state or federal courts of the United States or the courts of any other country;
and (e) consents to service of process on such party in the manner provided in
Section 14 above.

 

16.06         Captions. The captions in this Agreement are inserted for
convenience of reference only and in no way define, describe or limit the scope
or intent of this Agreement or any of the provisions hereof.

 

16.07         Bind and Inure. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

16.08         Drafts. This Agreement shall not be binding or effective until
properly executed and delivered by both Seller and Buyer. The delivery by Buyer
to Seller of an executed counterpart of this Agreement shall constitute an offer
which may be accepted by the delivery to Buyer of a duly executed counterpart of
this Agreement and the satisfaction of all conditions under which such offer is
made, but such offer may be revoked by Buyer by written notice given at any time
prior to such acceptance and satisfaction.

 

16.09         Number and Gender. As used in this Agreement, the masculine shall
include the feminine and neuter, the singular shall include the plural and the
plural shall include the singular, as the context may require.

 

16.10         Schedules, Exhibits and Addenda. If the provisions of any
schedule, exhibit or addendum to this Agreement are inconsistent with the
provisions of this Agreement, the provisions of such schedule or exhibit shall
prevail. The schedules, exhibits and addenda attached are incorporated herein as
integral parts of this Agreement.

 

 

 

 

16.11         Confidentiality/Filings/Press Releases. Prior to the applicable
Closing, both Seller and Buyer agree to keep the terms of this Agreement
confidential, and not to disclose its contents to anyone except (a) their
respective lenders, investors, partners, legal counsel, accountants, and other
representatives that are involved with the consummation of this transaction; or
(b) as may be required by applicable law, except that either party may make such
public announcement regarding the transaction contemplated by this Agreement as
may, in such party’s reasonable judgment, be required by, or appropriate under,
applicable law, including, without limitation, disclosures required to be made
to the Securities and Exchange Commission or the NYSE MKT and any press releases
issued in connection with such Securities and Exchange Commission or NYSE MKT
filings. Neither Buyer nor Seller shall at any time issue a press release or
otherwise communicate with media representatives regarding this sale and
purchase unless such release or communication has received the prior approval of
the other party, such approval not to be unreasonably withheld. In addition,
subject to the foregoing exceptions, Buyer covenants and agrees that it shall
maintain confidential, and not communicate or make any public announcement or
disclosure of, any materials, documentation or information relating to Buyer’s
due diligence investigations of the Property to any third parties, before or
after the Closing. Notwithstanding anything contained herein to the contrary, in
the event Buyer is required by law to disclose any confidential documents or
information, prior to disclosing same, Buyer shall notify Seller in writing of
such required disclosure, shall exercise all commercially reasonable efforts, at
Seller's expense, to preserve the confidentiality of the confidential documents
or information, as the case may be, including, without limitation, reasonably
cooperating with Seller to obtain an appropriate court order or other reliable
assurance that confidential treatment will be accorded such confidential
documents or information, as the case may be, by such tribunal or authority and
shall disclose only that portion of the confidential documents or information
which it is legally required to disclose. If this Agreement is terminated such
confidentiality shall be maintained, and Buyer and the Buyer Parties will
destroy or deliver to Seller, upon request, all documents and other materials,
and all copies thereof, obtained by Buyer or the Buyer Parties in connection
with this Agreement that are subject to such confidence, with any such
destruction confirmed by Buyer. Buyer covenants that it shall inform each of the
Buyer Parties of the confidential nature of the information supplied by Seller
or Broker to Buyer and/or the Buyer Parties. Buyer shall use reasonable efforts
to cause each of the Buyer Parties to comply with the restrictions contained in
this Agreement. Notwithstanding any provision in this Agreement to the contrary,
neither the Buyer nor the Buyer Parties shall contact any governmental official
or representative regarding the Property without the prior written consent of
Seller other than in connection with performing a ad valorem tax and
zoning/building code file review. Buyer hereby indemnifies Seller against, and
holds Seller harmless from, any and all claims, losses, damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees actually
incurred) to the extent arising in connection with Buyer’s obligations under
this Section. Seller hereby indemnifies Buyer against, and holds Buyer harmless
from, any and all claims, losses, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees actually incurred) to the extent
arising in connection with Seller's obligations under this Section. The
provisions of this Section shall survive the applicable Closing or termination
of this Agreement.

 

16.12         Time. Time is of the essence in the performance of the parties’
respective obligations set forth in this Agreement. If the Closing Date or any
other deadline hereunder should fall on a Saturday, Sunday or legal holiday in
the States of New York and North Carolina or any federal legal holiday, such
date shall automatically be extended to the next normal business day. For
purposes of this Agreement, a “business day” shall mean any calendar day not a
Saturday, Sunday or legal holiday.

 

16.13         Tax-Free Exchange. If either party (the “Advising Party”) advises
the other party (the “Non-Advising Party”) of its intention to seek to effect a
tax deferred exchange pursuant to Section 1031 of the Internal Revenue Code, in
connection with the transaction contemplated herein, Non-Advising Party agrees
to accommodate Advising Party in seeking to effect a tax deferred exchange for
the Property, provided that such exchange shall not (i) delay the applicable
Closing, or (ii) require Non-Advising Party to incur any cost or liability of
any kind or nature on account of such exchange. Advising Party may assign its
rights under this Agreement immediately prior to Closing to an Exchange
Accommodation Titleholder or a qualified intermediary of Advising Party’s choice
for the purpose of completing such an exchange. Non-Advising Party agrees to
cooperate with Advising Party and the Exchange Accommodation Titleholder with
respect to such exchange and agrees to execute all documentation required to
effectuate such exchange, at no cost or liability to Non-Advising Party.
Non-Advising Party makes no warranty whatsoever with respect to the
qualification of the transaction for tax deferred exchange treatment under
Section 1031 and Non-Advising Party shall have no responsibility, obligation or
liability with respect to the tax consequences to Advising Party.

 

 

 

 

16.14         Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument. Handwritten signatures to this Agreement transmitted by telecopy or
electronic transmission (for example, through use of a Portable Document Format
or “PDF” file) shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver to the other party an executed original of this
Agreement with its actual signature, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied or electronically
transmitted handwritten signature and shall accept the telecopied or
electronically transmitted handwritten signature of the other party to this
Agreement. This Agreement may not be recorded and any attempt to do so shall be
of no effect whatsoever.

 

16.15         Reporting Person. Seller and Buyer hereby designate the Escrow
Agent to act as and perform the duties and obligations of the “reporting person”
with respect to the transaction contemplated by this Agreement for purposes of
26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions closed on or after January 1, 1991.

 

16.16         Prevailing Party Legal Fees. If a party to this Agreement shall
bring any action, suit, counterclaim, appeal or arbitration proceeding against
the other party, declaratory or otherwise, to enforce the terms hereof or to
declare rights hereunder (referred to herein as an “Action”), the non-prevailing
party in such Action shall pay to the prevailing party in such Action a
reasonable sum for the prevailing party’s attorneys’ fees and expenses incurred
in prosecuting or defending such Action and/or enforcing any judgment, order,
ruling or award (referred to herein as a “Decision”), granted therein, all of
which shall be deemed to have accrued from the commencement of such Action. Any
Decision entered into in such Action shall contain a specific provision
providing for the recovery of attorneys’ fees and expenses incurred in obtaining
and enforcing such Decision. The court or arbitrator may fix the amount of
reasonable attorneys’ fees and expenses upon the request of any party. For
purposes of this Section 16.16, attorneys’ fees shall include, without
limitation, fees incurred in connection with (i) post judgment motions and
collection actions, (ii) contempt proceedings, (iii) garnishment, levy and
debtor and third party examination, (iv) discovery and (v) bankruptcy
litigation. The terms of this Section 16.16 shall survive Closing or any earlier
termination of this Agreement.

 

16.17         Waiver of Jury Trial. BUYER AND SELLER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER
WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY BUYER AT CLOSING, AND SHALL
SURVIVE THE CLOSING OR TERMINATION OF THIS AGREEMENT. Each party hereby
authorizes and empowers the other to file this Section 16.17 and this Agreement
with the clerk or judge of any court of competent jurisdiction as a written
consent to waiver of jury trial.

 

 

 

 

16.18         Post-Closing Audit Right. At Seller’s request, Buyer shall
promptly provide to Seller (at Seller’s expense) copies of, or shall provide
Seller reasonable access to, such factual and non-proprietary or
non-confidential information as may be reasonably requested by Seller, and in
the possession or control of Buyer, or its property manager or accountants, to
enable Seller auditor to conduct an audit, in accordance with Rule 3-14 of
Securities and Exchange Commission Regulation S-X, of the income statements of
the Property for the year to date of the year in which Closing occurs (provided,
however, that other than fees paid or payable to Buyer, a Buyer affiliate or a
third party for on-site property management, such audit shall not include an
audit of asset management fees internally allocated by Buyer (as opposed to paid
to a third party) or interest expenses attributable to the Buyer).  Seller shall
be responsible for all out-of-pocket costs associated with any such audit. 
Buyer shall reasonably cooperate (at no cost to Buyer) with Seller’s auditor in
the conduct of such audit.    Buyer shall maintain its records for use under
this Section 15.21, and Seller shall have the audit rights under this Section
15.21, for a period of not more than six (6) months after the Closing Date.  The
provisions of this Section shall survive Closing.

 

16.19         All or None Transaction. Notwithstanding anything to the contrary
set forth in this Agreement, and for the avoidance of doubt, Seller and Buyer
hereby acknowledge and agree that this is an “all or none” transaction and under
no circumstances shall either of Buyer or Seller ever be compelled (at the risk
of default or forfeiture of any portion of the Deposit, as applicable) to
purchase or sell, as applicable, anything less than all of the Property (in the
condition required hereunder and pursuant to the terms hereof); provided,
however, in no event shall the "all or none" concept operate to grant Seller any
repurchase right or call option with regard to the Phase I Land, following
Buyer's acquisition thereof, to the extent Buyer fails to close on the Phase II
Land, regardless of the reason therefore.

 

[signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

  SELLER:       PARK KINGSTON INVESTORS, LLC   a North Carolina limited
liability       By: Marsh Properties, LLC, its Manager       By: /s/ George S.
Warren   Name: George S. Warren   Title: Executive Vice President         BUYER:
      BLUEROCK REAL ESTATE, L.L.C.,   a Delaware limited liability company      
  By: /s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory         ESCROW
AGENT:       CHICAGO TITLE INSURANCE COMPANY       By: /s/ M. Scott Mansfield  
Name: M. Scott Mansfield   Title: Vice President

 

 

 

 

INITIAL DEPOSIT RECEIPT

 

The Initial Deposit has been received by the Escrow Agent on this the _______
day of _________________, 2014, and the Escrow Agent acknowledges the terms
thereof and agrees to perform as Escrow Agent in accordance therewith.

 

  ESCROW AGENT:       CHICAGO TITLE INSURANCE COMPANY         By:     Name:    
Title:  

 

 

 

 

 

ADDITIONAL DEPOSIT RECEIPT

 

The Additional Deposit has been received by the Escrow Agent on this the _______
day of __________________, 2015, and the Escrow Agent acknowledges the terms
thereof and agrees to perform as Escrow Agent in accordance therewith.

 

  ESCROW AGENT:       CHICAGO TITLE INSURANCE COMPANY       By:     Name:    
Title:  

 

 

 

 

 

EXTENSION DEPOSIT RECEIPT

 

The Extension Deposit has been received by the Escrow Agent on this the _______
day of _______________________, 2015, and the Escrow Agent acknowledges the
terms thereof and agrees to perform as Escrow Agent in accordance therewith.

 

  ESCROW AGENT:       CHICAGO TITLE INSURANCE COMPANY       By:     Name:    
Title:  

 

 

 

 

FINAL DEPOSIT RECEIPT

 

The Final Deposit has been received by the Escrow Agent on this the _______ day
of _______________________, 201__, and the Escrow Agent acknowledges the terms
thereof and agrees to perform as Escrow Agent in accordance therewith.

 

  ESCROW AGENT:       CHICAGO TITLE INSURANCE COMPANY       By:     Name:    
Title:  

 

 

 

 

LIST OF SCHEDULES

 

Schedules

 

Schedule A - Real Properties, Allocated Purchase Price Schedule B-1 -
Description of Land (Phase I) Schedule B-2 - Description of Land (Phase II)
Schedule C - Excluded Personal Property Schedule D - Prior Surveys Schedule E -
Service Contracts Schedule F - Environmental Reports Schedule G - Litigation
Schedule H - Schedule of Locator Fees, Leasing or Brokerage Commissions Schedule
I - Notice of Violations / Condemnations Schedule 1.06 - Form Punch List Escrow
Agreement Schedule 4.25 - Additional Seller Deliveries Schedule 7.01 - Seller’s
Insurance Schedule 8.01 - Leading Guidelines Schedule 9.01(d) - Form of Title
Affidavit

 

Exhibits

 

Exhibit A - Form of Deed Exhibit B - Form of Bill of Sale Exhibit C - Form of
General Assignment Exhibit D - Form of Tenant Notice Letter Exhibit E - Form of
FIRPTA Certificate Exhibit F - Form of Termination of Management Agreement
Exhibit G - Form of Information for 1099-S Filing Exhibit H - Form of Reciprocal
Easement Agreement

 

 

 

 

SCHEDULE A
SELLERS, REAL PROPERTIES, ALLOCATED PURCHASE PRICE, ALLOCATED PORTION OF THE
DEPOSIT

 

Real Property  Property Address  Allocated 
Purchase Price   Allocated
Portion of the
Initial Deposit   Allocated
Portion of the
Additional
Deposit   Allocated
Portion of the
Extension
Deposit   Allocated
Portion of the
Final Deposit  Park & Kingston
(Phase I)
153 Apartments
  125 W. Park Ave.
Charlotte, NC 28203  $27,850,000.00   $350,000.00   $150,000.00   $50,000.00  
$0.00  Park & Kingston
(Phase II)
15 Apartments
  125 W. Park Ave.
Charlotte, NC 28203  $3,400,000.00   $0.00   $0.00   $0.00   $250,000.00 

 

 

 

 

SCHEDULE B-1
LEGAL DESCRIPTION (Phase I)

 

[tex10-1pg44.jpg]

 

Tax Parcel ID #’s: 12306103, 12306104, 12306113, 12306114, 12306115, and
12306117

 

 

 

 

SCHEDULE B-2
LEGAL DESCRIPTION (Phase II)

 

[tex10-1pg45a.jpg]

 

AND

 

[tex10-1pg45b.jpg]

  

Tax Parcel ID #’s: 12306116 and 12306118

 

 

 

 

SCHEDULE C-1
PERSONAL PROPERTY

 

[see attached]*

 

*The list of Personal Property also includes all equipment and other items
located in the fitness rooms and associated areas within the Improvements.

 

 

 

 

SCHEDULE C-2
EXCLUDED PERSONAL PROPERTY

 

[tex10-1pg47.jpg]

 

 

 

 

SCHEDULE D
PRIOR SURVEYS

 

[tex10-1pg48.jpg]

 

 

 

 

SCHEDULE E
SERVICE CONTRACTS

 

[tex10-1pg49.jpg]

 

 

 

 

SCHEDULE F
ENVIRONMENTAL REPORTS

 

[tex10-1pg50.jpg]

 

 

 

 





 

SCHEDULE G
LITIGATION

 

None.

 

 

 

 

SCHEDULE H

LOCATOR FEES, LEASING OR BROKERAGE COMMISSIONS

 

None.

 

 

 

 

SCHEDULE I

NOTICE OF VIOLATIONS/CONDEMNATIONS

 

1.The potential future widening of South Tryon Street, which is reflected and
accounted for on Sheet C2.0 of the Phase II Plans.

 

 

 

 

Schedule 1.06

Punch List Escrow Agreement

 

PUNCH LIST ESCROW AGREEMENT

 

THIS PUNCHLIST HOLDBACK ESCROW AGREEMENT (this “Agreement”) is executed to be
effective as of ________, 201___, by and between ______________________
(“Seller”), ________________________(“Purchaser”), and
_________________________(“Escrow Agent”), upon the terms and provisions
hereinafter set forth. Seller, Purchaser and the Escrow Agent are sometimes
hereinafter referred to individually as a “Party” and collectively as the
“Parties.”

 

RECITALS:

 

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement (the “Purchase Agreement”) dated _________________ ___, 2014,
pertaining to the sale and purchase of the project located at
_____________________, North Carolina and known as Park & Kingston (the
“Project”), as more particularly described in the Purchase Agreement;

 

WHEREAS, pursuant to Section 1.06 of the Purchase Agreement, (a) the sum of
$____ out of the Purchase Price has been placed into escrow (the “Punchlist
Holdback”) with the Escrow Agent; and (b) portions of the Punchlist Holdback are
to be released to Seller or, if applicable, Purchaser, as the case may be, to
pay costs incurred in connection with completion of the punch list items
described on Exhibit “A” attached hereto (the “Punchlist”);

 

WHEREAS, the Parties desire to enter into this Agreement for the purpose of
confirming their agreement with respect to the Punchlist Holdback;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual benefits to
be derived pursuant to the terms hereof, the parties hereby agree as follows:

 

1.            Seller and Purchaser hereby engage Escrow Agent to serve as escrow
agent, and Escrow Agent accepts such engagement and agrees to act as escrow
agent in accordance with the provisions of this Agreement.

 

2.            Seller has delivered to Escrow Agent, and Escrow Agent
acknowledges receipt of, the Punchlist Holdback. Escrow Agent shall invest the
Punchlist Holdback in one or more federally insured interest-bearing bank
accounts at one or more national banking associations. Interest on the Punchlist
Holdback shall become part of the Punchlist Holdback and shall be disbursed in
the same manner as the Punchlist Holdback. The Punchlist Holdback shall be
invested under Seller’s taxpayer identification number. Seller agrees to execute
and deliver to Escrow Agent such forms as Escrow Agent may require in connection
with the investment of such funds, and Escrow Agent will not be required to
invest the funds in an interest bearing account until such time as Seller has
provided such forms to Escrow Agent.

 

3.            Seller and Purchaser agree that the list of items described on
Exhibit "A" attached hereto constitute the "Punchlist Items" [to be populated by
the Punch List prepared by Purchaser and not completed by Closing]. Portions of
the Punchlist Holdback are to be released from time to time by Escrow Agent to
Seller or, if applicable, Purchaser for payment of costs of completing the
Punchlist Items as follows:

 

 

 

 

(a)           (i)            At such time as Seller has completed any Punchlist
Item, Seller shall be entitled to draw down on the Punchlist Holdback to pay to
the applicable subcontractors (if not previously paid by Seller) or to reimburse
Seller or _______________ (“Contractor”) for (if previously paid by Seller or
Contractor) costs incurred in connection therewith and shall submit a request to
Escrow Agent identifying the portion of the Punchlist Holdback required to pay
to the subcontractor or reimburse Seller or Contractor for such costs. Such
request by Seller shall include a certificate signed by Seller (“Seller’s
Certificate”) specifying the amount required to be released and confirming that
the funds will be used only for payment of such work, together with confirmation
from ________________ (the “Architect”) that the applicable portion of the
Punchlist work has been completed and affidavits, lien waivers and releases
signed by each contractor or subcontractor performing any portion of the
Punchlist work for which payment is requested (which waiver or release may be
conditioned upon payment of the amount reflected in the then applicable draw) as
required by the Escrow Agent to issue a ______ endorsement to Purchaser’s title
insurance policy without exception for matters arising from mechanic’s lien
claims in connection with portions of the Punchlist work for which payment is
requested. Simultaneously with the delivery of any such request to Escrow Agent,
Seller shall deliver a copy of the request (including Seller’s Certificate and
other documentation) to Purchaser.

 

(ii)            Within five (5) days following receipt of such request, Escrow
Agent shall release the applicable portion of the Punchlist Holdback, as
described in such request, to the subcontractors, Seller or Contractor, as
applicable. Seller may use the released funds only for payment of or
reimbursement for the work referred to in (a) (i) above.

 

(b)           (i) In the event that Seller has not completed the work on the
Punchlist Items on or prior to the date which is thirty (30) days following the
Closing Date, and such failure continues uncured for ten business (10) days
after written notice thereof from Purchaser to Seller, Purchaser shall be
entitled to take such actions as may be required to cause the Punchlist work to
be completed, in which event Purchaser shall be entitled to draw down on the
Punchlist Holdback to pay to the applicable subcontractors (if not previously
paid by Purchaser) or reimburse Purchaser (if previously paid by Purchaser) for
costs incurred in connection therewith and shall submit a request to Escrow
Agent identifying the portion of the Punchlist Holdback required to pay the
subcontractors or reimburse Purchaser for such costs. Such request by Purchaser
shall include a certificate signed by Purchaser (“Purchaser’s Certificate”)
specifying the amount required to be released and confirming that the funds will
be used only for payment of such work, together with confirmation from the
Architect (or other similar professional) that the applicable portion of the
Punchlist work has been completed and lien waivers and releases signed by each
contractor or subcontractor performing any portion of the Punchlist work for
which payment is requested (which waiver or release may be conditioned upon
payment of the amount reflected in the then applicable draw). Simultaneously
with the delivery of any such request to Escrow Agent, Purchaser shall deliver a
copy of the request (including Purchaser’s Certificate and other documentation)
to Seller.

 

(ii)            Within five (5) days following receipt of such request, Escrow
Agent shall release the applicable portion of the Punchlist Holdback, as
described in such request, to Purchaser. Purchaser may use the released funds
only for payment of or reimbursement for the work referred to in (b) (i) above.

 

(c)           Upon completion of all Punchlist Items and payment of all costs
incurred in connection therewith, Escrow Agent shall release the balance of the
Punchlist Holdback to Seller.

 

 

 

 

The Architect’s determination with respect to completion of Punchlist Items
shall be binding on the Parties. Escrow Agent will not be liable under this
Agreement for any funds it disburses to Seller or Purchaser. In the event that,
pursuant to the provisions of this Agreement, Seller or Purchaser is entitled to
receive a payment or disbursement of any portion of the Punchlist Holdback,
Seller and Purchaser each agree to execute and deliver to Escrow Agent such
authorizations and instructions as may be required to direct Escrow Agent to
release the applicable portion of the Punchlist Holdback as provided as provided
herein.

 

4.            In the event of any dispute between Seller and Purchaser regarding
the disbursement of the Punchlist Holdback or any portion thereof, or in the
event Escrow Agent shall receive conflicting demands or instructions with
respect thereto, Escrow Agent shall be entitled to deposit all funds into a
court of general jurisdiction in Mecklenburg County, North Carolina, and to
interplead Seller and Purchaser in connection therewith. Seller and Purchaser
hereby consent to the jurisdiction of any such court in connection with such
dispute.

 

5.            Escrow Agent shall not be entitled to receive any fees pursuant to
this Agreement.

 

6.            Except as set forth herein, Escrow Agent is not a party to, or
bound by any agreement which may be deposited under, evidenced by, or which
arises out of the provisions of this Agreement.

 

7.            Escrow Agent acts hereunder as a depository only and is not
responsible or liable in any manner whatever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it hereunder, or with
respect to the form or execution of the same, or the identity, authority, or
rights of any person executing or depositing the same. Seller and Purchaser
hereby certify that they are aware the Federal Deposit Insurance Corporation
(the “FDIC”) coverages apply only to a maximum amount of One Hundred Thousand
and No/100 Dollars ($100,000.00) for each individual depositor. Seller and
Purchaser understand that Escrow Agent assumes no responsibility for, nor will
Seller and Purchaser hold same liable for, any loss occurring which arises from
the fact that the amount of the above account may cause the aggregate amount of
any individual depositor's account to exceed One Hundred Thousand and No/100
Dollars ($100,000.00) and that the excess amount is not insured by the FDIC.

 

8.            Escrow Agent shall be protected in acting upon any notice,
request, waiver, consent, receipt or other paper or document believed by Escrow
Agent to be genuine and to be signed by the proper party or parties.

 

9.            Escrow Agent may consult with legal counsel in the event of any
dispute of questions as to the construction of the foregoing instructions, or
Escrow Agent's duties hereunder, and Escrow Agent shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel.

 

10.          Escrow Agent shall not be liable for any damage, liability, or loss
arising out of or in connection with the services rendered by Escrow Agent
pursuant to this Agreement, except for any damage, liability, or loss resulting
from the willful misconduct, negligence or breach of this Agreement by Escrow
Agent or any of its officers or employees. Seller and Purchaser hereby release
and discharge Escrow Agent from all matters with respect to the subject matter
hereof (except for the willful misconduct, negligence or breach of this
Agreement by Escrow Agent or any of its officers or employees) and agree to
indemnify and hold Escrow Agent harmless from and against all costs, damages,
judgments, attorney's fees, expenses, obligations, and liabilities of any kind
or nature, which in good faith, Escrow Agent may incur or sustain in connection
with this Agreement (except for the willful misconduct, negligent conduct or
breach of this Agreement by Escrow Agent or any of its officers or employees).
In the event of controversy or litigation arising out of this transaction, which
(a) results in any expense or attorney's fees to Escrow Agent, by virtue of such
claim or default, controversy or litigation; or (b) requires a declaratory
judgment by a proper court as to the disbursement of said escrowed funds, unless
due to the willful misconduct, negligence or breach of this Agreement by Escrow
Agent, Escrow Agent is hereby authorized to deduct such expense or attorney's
fees out of the escrowed funds, and to pay any remaining balance over to the
party entitled thereto as agreed upon by the parties, or as directed by a court
of competent jurisdiction; provided, that as between Seller and Purchaser, the
prevailing party in such dispute shall be entitled to recover all of such costs
and expenses from the other party.

 

 

 

 

11.          This Agreement may be amended only by written agreement signed by
Seller and Purchaser; however, (a) Escrow Agent will not be bound by such
amendment until such time as Escrow Agent has been provided with a copy of the
fully executed amendment; and (b) should, at any time, any attempt be made to
modify this Agreement in a manner that would increase the duties and
responsibilities of Escrow Agent, or to modify this Agreement in any manner that
Escrow Agent shall deem undesirable, Escrow Agent may resign by notifying the
parties hereto in writing, by certified mail to their respective addresses set
forth below; and until (i) the acceptance by such parties; or (ii) fifteen (15)
days following the date upon which notice was mailed, whichever occurs sooner,
Escrow Agent's only remaining obligation shall be to perform its duties
hereunder in accordance with the terms of this Agreement.

 

12.          Escrow Agent may be removed by written agreement executed by both
Seller and Purchaser, in which event, Escrow Agent shall disburse the balance of
the Punchlist Holdback and all other documents and information held by Escrow
Agent pursuant to this Agreement to or as directed by written instructions
signed by both Seller and Purchaser.

 

13.          All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person by hand delivery or
overnight delivery service, by facsimile or by email (provided, that any notice
of default or termination notice may not be given by email), or sent by
certified mail, return receipt requested, addressed as follows:

 

If to Seller:

 

with a copy to:

 

a)

 

If to Purchaser:

 

With a copy to:

 

If to Escrow Agent:

or such other address, and to the attention of such other person, as the Parties
shall give notice as herein provided. All such notices, requests and other
communications shall be deemed to have been sufficiently given for all purposes
hereof upon receipt at such address if delivered in person, by overnight
delivery, by facsimile or by email, or if mailed, upon deposit of both the
original and any required copies in a post office or official depository of the
United States Postal Service.

 

14.         THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA. The Parties hereby consent to jurisdiction and venue in Durham, North
Carolina, and agree that such jurisdiction and venue shall be sole and exclusive
for any and all actions or disputes related to this Agreement or any related
instrument.

 

 

 

 

15.          This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors and assigns. This Agreement may not be
assigned by either Seller or Purchaser except in connection with and to the same
party as the Purchase Agreement is assigned, and Purchaser shall be entitled to
pledge its rights under this Agreement and the Punchlist Holdback to Purchaser’s
lender. This Agreement may not be assigned by Escrow Agent without the prior
written consent of Seller and Purchaser.

 

16.   With respect to all provisions of this Agreement, time is of the essence.
However, if the Closing or the final date of any period which is set out in any
provision of this Agreement falls on a Saturday, Sunday or legal holiday under
the laws of the United States or the State of North Carolina, then, and in such
event, the Closing or such period shall be extended so that the Closing or the
last day of such period falls on the next day which is not a Saturday, Sunday or
legal holiday.

 

17.          This Agreement may be executed in multiple counterparts. A
facsimile or pdf copy of this Agreement bearing the signature of a Party hereto
shall be sufficient to bind such Party to the terms of this Agreement.

 

18.          All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Purchase Agreement.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 

 

 

Schedule 4.25

Additional Seller Deliveries

 

Detailed budgets for 2014 (year to date) (if available);

Resident demographic profile;

Tax assessment notices for the Property for the past two (2) years, including
any correspondence relating to tax appeals;

Maintenance Log;

Make available for Buyer’s inspection at the Property, at the request of Buyer
during business hours, any correspondence with government agencies;

Tenant and vendor correspondence files;

Correspondence with government agencies;

Appraisals (none in existence);

Final development cost information;

Corporate Units Agreements (N/A);

Title policies;

 

 

 

 

Schedule 7.01

 

Seller's Insurance

 

 

 

 

[tex10-1pg61.jpg]

 

 

 

 

Schedule 8.01

 

Leasing Guidelines

 

[tex10-1pg62.jpg]

 

 

 

 

Schedule 9.01(d)

 

Form of Title Affidavit

 

(See attached)

 

 

 

 

[tex10-1pg64.jpg]

 

 

 

 

[tex10-1pg65.jpg]

 

 

 

 

EXHIBIT A
FORM OF DEED

 

Excise Tax  $_____ Recording Time, Book and Page

 

Parcel Identifier No. _____________

Verified by __________ County on the ___ day of _______________, 2015; By:
______________________

 

Mail after recording to Grantee

This instrument was prepared by: Johnston, Allison & Hord, P.A.

 

Brief Description for the index  

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

THIS DEED made this ____ day of _________, 20______, by and between

 

GRANTOR GRANTEE     _______________________   _______________________    
Mailing Address:   Mailing Address: ______________________
  ______________________ ______________________   ______________________    
Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g., corporation or partnership.

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple all that certain
lot or parcel of land situated in the city of ___________, _____________ County,
North Carolina and more particularly described as follows (the “Property”):

 

SEE ATTACHED EXHIBIT A FOR LEGAL DESCRIPTION

 

The Property herein conveyed does not include the primary residence of a
Grantor.

 

 

 

 

The property hereinabove described was acquired by Grantors by instrument
recorded in Book _____ at Page ______.

 

TO HAVE AND TO HOLD the aforesaid Property and all privileges and appurtenances
thereto belonging to the Grantee in fee simple.

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor.

 

This conveyance is SUBJECT TO all restrictions, conditions, reservations,
easements, and other matters of record and ad valorem taxes for the current and
subsequent years.

 

IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day
and year first above written.

 

    _______________________      



By:    



Name:    



Title:    

 

State of __________________ – County of _________________

 

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that _______________________, personally appeared before me this day and
acknowledged that he is the __________ of _________________, a
_____________________, and that by authority duly given and as the act of the
limited partnership, he executed of the foregoing instrument.

 

  Witness my hand and official seal, this the _____ day of ____________, 20___.
              Notary Public                 printed name of Notary   My
Commission Expires: _______________________

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

 

 

EXHIBIT B

FORM OF BILL OF SALE

 

THIS BILL OF SALE is made as of the ___ day of _____, 2015, by
_____________________________________________________having an office at
____________________________________ (“Seller”) to [_____________, a
______________] having an office at [__________________________________________]
(“Buyer”).

 

RECITALS:

 

WHEREAS, contemporaneously with the execution and delivery of this Bill of Sale,
Seller has sold and conveyed to Buyer the real property described in “Exhibit A”
attached hereto and made a part hereof and all buildings, structures and
improvements located thereon by Special Warranty Deed of even date herewith (all
of such buildings, structures, improvements and real property collectively
hereinafter referred to as the “Real Property”); and

 

WHEREAS, as a part of the consideration for the conveyance of the Real Property,
Seller has agreed to convey to Buyer Seller’s interest in the items of personal
property, if any, that are owned by Seller and located in and on and used in
connection with the Real Property;

 

NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller does hereby (a) sell, assign, and convey to Buyer (without
any representation or warranty whatsoever other than as set forth in Purchase
Agreement (as hereinafter defined) or in this Bill of Sale) (a) Seller’s right,
title and interest, if any, in and to the personal property, if any, listed on
“Exhibit B” attached hereto owned by Seller and located on or in or used solely
in connection with the Real Property, excluding, however, any computer
equipment, computer software and computer hardware (but not the data pertaining
to the operation of the Property); and (b) to the extent existing and
assignable, Seller’s right, title and interest in any intangible property now or
hereafter owned by Seller and used solely in connection with the Real Property
and Personal Property, including all warranties, guaranties, governmental
permits, approvals and licenses, the name “__________________________________”
and variations thereof and any other trade names and trademarks, websites,
together with all related IDs, access codes, and passwords, alarm codes, and all
telephone numbers and listings associated with associated with the Land and
Improvements, but excluding any rights to the name “_________________” and the
___________ Trademarks. Capitalized terms used herein but not otherwise defined
shall have the meanings assigned to them in that certain Purchase and Sale
Agreement dated __________ ___, 2015 between ___________ and
_______________________________________(the “Original Buyer”), as assigned in
part by Original Buyer to Buyer (as assigned, the “Purchase Agreement”).

 

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns, forever.

 

This Bill of Sale shall be binding upon and shall inure to the benefit of
Seller, Buyer and their respective successors and assigns.

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the state of _______________________________.

 

NOTWITHSTANDING ANYTHING CONTAINED IN THIS BILL OF SALE TO THE CONTRARY, THIS
BILL OF SALE IS SUBJECT TO ALL DISCLAIMERS AND QUALIFICATIONS BY SELLER SET
FORTH IN THE PURCHASE AGREEMENT WITH RESPECT TO THE PERSONAL PROPERTY, AND SUCH
DISCLAIMERS AND QUALIFICATIONS ARE HEREBY INCORPORATED HEREIN BY REFERENCE AND
MADE A PART HEREOF.

 

[signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly signed as of
the day and year first written above.

 



  SELLER:           a __________________________limited liability company



        By:  



  Name:     Title:  

 

Exhibit “A” -   Legal Description

 

Exhibit “B” -   Personal Property

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

[See Attached]

 

 

 

 

EXHIBIT B

PERSONAL PROPERTY

 

[See Attached]

 

 

 

 

[tex10-1pg75.jpg]

 

 

 

 

EXHIBIT C

FORM OF GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment and Assumption”),
made and entered into as of this ____ day of ________, 2015, by
_____________________________________, having an at
______________________________________ (“Assignor”) and [_____________,
_________________] having an office [______________________________________]
(“Assignee”).

 

WITNESSETH:

 

That Assignor for Ten and 00/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby conveys, grants, bargains, sells, transfers, sets over, assigns,
releases, delivers and confirms to Assignee, without representation, warranty or
covenant (except as expressly set forth in the Purchase Agreement or in this
Assignment), (x) all of the lessor’s right, title and interest in and to the
leases and occupancy agreements identified on the list of existing leases
attached as “Exhibit A” hereto (the “Leases”) together with all tenant security
and other refundable deposits held by Assignor relating thereto, (y) all of
Assignor’s right, title and interest in and to the agreements, documents and
instruments identified on “Exhibit B” hereto (the “Service Contracts”), and all
of Assignor’s right, title and interest in and to the agreements, documents and
instruments identified on “Exhibit B” hereto (the “Construction Contracts”).

 

Assignee hereby expressly assumes the obligation for the performance of any and
all of the obligations of Assignor under the Leases and Service Contracts in
respect of the period on or after the date hereof.

 

Seller shall indemnify, hold harmless and defend Buyer from and against any and
all claims, demands, causes of action, liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Buyer by reason of the assertion by any tenant under any of the
Leases, or any party under the Service Contracts or Construction Contracts that
Seller has failed to perform, observe and comply with its obligations during the
period before the date hereof.

 

Buyer shall indemnify, hold harmless and defend Seller from and against any and
all claims, demands, causes of action, liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Seller by reason of the failure of Buyer to perform, observe and
comply with the obligations under any of the Leases, Service Contracts and
Construction Contracts arising or accruing during the period from and after the
date hereof.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to them in that certain Purchase and Sale Agreement dated
______________ ___, 2015 between Assignor and
___________________________________________ (the “Original Buyer”), as assigned
in part by Original Buyer to Assignee (as assigned, the “Purchase Agreement”).

 

This Assignment and Assumption may be signed in any number of counterparts, each
of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of North Carolina.

 

 

 

 

This Assignment and Assumption shall inure to the benefit of all parties hereto
and their respective heirs, successors and assigns.

 

THIS ASSIGNMENT AND ASSUMPTION IS MADE ON AN “AS-IS, WHERE-IS, WITH ALL FAULTS”
BASIS, WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY (EXPRESS OR
IMPLIED) WHATSOEVER EXCEPT AS MAY EXPRESSLY BE SET FORTH IN THE PURCHASE
AGREEMENT OR IN THIS ASSIGNMENT AND ASSUMPTION.

 

In any action brought to enforce the obligations of Assignor under this
Assignment and Assumption, the judgment or decree shall be subject to Sections
15 and 16.02 of the Purchase Agreement.

 

[signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption as
of the day and year first above written.

 



  ASSIGNOR:           a _______________________ limited liability company



        By:  



  Name:     Title:  

 



  ASSIGNEE:       [_______________________],   [____________________________]



        By:  



  Name:     Title:  

 

Exhibit “A” -   Leases

 

Exhibit “B” -   Service Contracts

 

 

 

 

EXHIBIT A

LEASES

 

[See Attached Rent Roll]

 

 

 

 

EXHIBIT B

SERVICE CONTRACTS

 

[See Attached]

 

 

 

 

EXHIBIT D

FORM OF TENANT NOTICE LETTER

 

[Name of Property]

 

__________ __, 2015

 

Dear Resident:

 

This is to advise you that as of __________, 2015, [[Name of Property] has been
sold to [_________________] (“New Owner”).

 

All future payments of rent and other charges due under your lease, including
the rent payment due [___________ __, 2015], should be paid to New Owner and
delivered to the rental office. Your security deposit, if any, has also been
transferred to New Owner, and New Owner will be responsible for its return to
you, subject to the terms of your lease agreement.

 



  Very truly yours,       _________________________________,   a
___________________ limited liability company



        By:  



  Name:  



  Title:  

 

 

 

 

EXHIBIT E

FORM OF AFFIDAVIT PURSUANT TO FOREIGN

INVESTMENT AND REAL PROPERTY TAX ACT

 

____________, 2015

 

_________________________________ (the “Taxpayer”)

 

Section 1445 of the Internal Revenue Code of 1986 (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including Section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. In order to inform [___________________, a ____________________] (the
“Buyer”) that withholding of tax is not required in the event of the transfer of
the property described in Exhibit A attached hereto and incorporated herein by
reference (the “Property”), which Property is owned by
___________________________________, a limited liability company (the “Seller”)
and is the subject of a [FORM OF DEED] of even date herewith, the undersigned
hereby certifies, represents and warrants the following as the indirect owner of
Seller:

 

1.The Taxpayer’s U.S. Employer Identification Number is _______________________.

 

2.The Taxpayer is not a disregarded entity as defined in Code Section
1.1445-2(b)(2)(iii).

 

3.The business address of the Taxpayer is:

 

_________________________________

 

4.The Taxpayer is not a "foreign person" within the meaning of Code Sections
1445 and 7710 (i.e., the Taxpayer is not a nonresident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the Code and regulations promulgated thereunder).

 

5.Seller is a limited liability company that is disregarded for federal income
tax purposes; the Taxpayer indirectly owns 100% of the membership interests in
Seller. The U.S. Employer Identification Number for Seller is
_______________________; such identification number was obtained for banking or
similar purposes and does not indicate that the Seller is other than a
disregarded entity.

 

The undersigned understands that this affidavit may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.

 

The undersigned understands that the Buyer of the real property intends to rely
on the foregoing representations in connection with the United States Foreign
Investment and Real Property Act.

 

Under penalties of perjury, the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the owner.

 

[signature page to follow]

 

 

 

 

Dated as of the date first hereinabove written.

 

      a ________________    



  By:    



  Name:       Title:      

 

EXHIBIT:

 

Exhibit A - Legal Description

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

[See Attached]

 

 

 

 

EXHIBIT F

FORM OF TERMINATION OF MANAGEMENT AGREEMENT

 

This Termination of Management Agreement is made as of this ___ of _______,
2015, by and between _____________________________, a __________________________
limited liability company (“Owner”) and ______________________________________
(“Manager”).

 

Owner and Manager hereby terminate that certain Property Management Agreement
dated as of ________________________________ pursuant to which Manager performs
certain property management services for Owner at the Property defined therein,
which termination is effective as of the date hereof.

 

[signature page to follow]

 

 

 

 

Executed as of the date first above written.

 



  Owner:       ________________________________   a ___________________ limited
liability company



        By:  



  Name:     Title:  

 



  Manager:       ________________________________   a _____________ limited
liability company



        By:  



  Name:     Title:  

 

 

 

 

EXHIBIT G

FORM OF INFORMATION FOR 1099-S FILING

 

INFORMATION FOR REAL ESTATE 1099-S REPORT FILING

AS REQUIRED BY THE INTERNAL REVENUE SERVICE

 

__________, 2015

 

Section 6045 of the Internal Revenue Code, as amended by the Tax Reform Act of
1986, requires the reporting of information on certain real estate transactions.
From the information you provide below, a Form 1099-S will be produced and a
copy of it will be mailed to the I.R.S. no later than February 28 of next year
and to you no later than January 31 of next year.

 

TRANSFEROR(S) NAME AND TAXPAYER IDENTIFICATION NUMBER:

 

        Name   Federal Employer       I.D. Number                     Name  
Federal Employer       I.D. Number    

 

MAILING ADDRESS (as of January 1 of next year):

 

      Street    

 

      City/Town State Zip Code

 

CLOSING DATE: , 20__

 

GROSS PROCEEDS:  

 

ALLOCATION OF GROSS PROCEEDS AMONG

MULTIPLE TRANSFERORS:  

 

DESCRIPTION OF PROPERTY: SEE ATTACHED EXHIBIT A

 

DID THE TRANSFEROR RECEIVE OR WILL THE TRANSFEROR RECEIVE PROPERTY OR SERVICES
AS PART OF THE CONSIDERATION?

YES ¨ NO x

 

[signature page to follow]

 

 

 

 

Under penalties of perjury, the undersigned does hereby certify, as of the date
first hereinabove written, that the number shown on this form is the correct
Taxpayer Identification Number of _______________________________ and
___________________________, a ______________ limited liability company, and
that the other information is correct. The undersigned acknowledges that it has
received a copy of this information form and that this information will appear
on a Form 1099-S that will be sent to the undersigned and to the Internal
Revenue Service.

 

  __________________________________   a _________________ limited liability
company    



  By:  



  Name:     Title:  

 

  __________________________________   a _________________ limited liability
company    



  By:  



  Name:     Title:  

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

[See Attached]

 

 

 

 

EXHIBIT H

FORM OF RECIPROCAL EASEMENT AGREEMENT

 

[tex10-1pg90.jpg]

 

 

 

 

[tex10-1pg92.jpg]

 

 

 

 

[tex10-1pg92.jpg]

 

 

 

 

[tex10-1pg93.jpg]

 

 

 

 

[tex10-1pg94.jpg]

 

 

 

 

[tex10-1pg95.jpg]

 

 

 

 

[tex10-1pg96.jpg]

 

 

 

 

[tex10-1pg97.jpg]

 

 

 

 

[tex10-1pg98.jpg]

 

 

 

 

Exhibit “A”

 

INSERT Site Plan and/or Legal Description

 

 

 